Exhibit 10.1
 
 

 

 
CITIGROUP COMMERCIAL MORTGAGE SECURITIES INC.,
 
PURCHASER
 
and
 
CITIGROUP GLOBAL MARKETS REALTY CORP.,
 
SELLER
 
MORTGAGE LOAN PURCHASE AGREEMENT
 
Dated as of April 1, 2013
 
Series 2013-GCJ11

 

 
 
 

--------------------------------------------------------------------------------

 
 
This Mortgage Loan Purchase Agreement (“Agreement”), dated as of April 1, 2013,
is between Citigroup Commercial Mortgage Securities Inc., a Delaware
corporation, as purchaser (the “Purchaser”), and Citigroup Global Markets Realty
Corp., a New York corporation, as seller (the “Seller”).
 
Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
April 1, 2013 (the “Pooling and Servicing Agreement”), among the Purchaser, as
depositor, Wells Fargo Bank, National Association, as master servicer (the
“Master Servicer”), LNR Partners, LLC, as special servicer (the “Special
Servicer”), Pentalpha Surveillance LLC, as operating advisor, Citibank, N.A., as
certificate administrator (in such capacity, the “Certificate Administrator”),
and U.S. Bank National Association, as trustee (in such capacity, the
“Trustee”), pursuant to which the Purchaser will transfer the Mortgage Loans (as
defined herein), together with certain other commercial, multifamily and
manufactured housing community mortgage loans (collectively, the “Other Loans”),
to a trust fund and certificates representing ownership interests in the
Mortgage Loans and the Other Loans will be issued by the trust fund (the “Trust
Fund”).  In exchange for the Mortgage Loans and the Other Loans, the Trust Fund
will issue to or at the direction of the Depositor certificates to be known as
Citigroup Commercial Mortgage Trust 2013-GCJ11, Commercial Mortgage Pass-Through
Certificates, Series 2013-GCJ11 (collectively, the “Certificates”).  For
purposes of this Agreement, “Mortgage Loans” refers to the mortgage loans listed
on Exhibit A and “Mortgaged Properties” refers to the properties securing such
Mortgage Loans.
 
The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:
 
SECTION 1     Sale and Conveyance of Mortgages; Possession of Mortgage
File.  The Seller does hereby sell, transfer, assign, set over and convey to the
Purchaser, without recourse (except as otherwise specifically set forth herein),
subject to the rights of the holders of interests in any related Outside
Serviced Companion Loan, all of its right, title and interest in and to the
Mortgage Loans identified on Exhibit A to this Agreement (the “Mortgage Loan
Schedule”) including all interest and principal received or receivable on or
with respect to the Mortgage Loans after the Cut-Off Date (and, in any event,
excluding payments of principal and interest first due on the Mortgage Loans on
or before the Cut-Off Date).  Upon the sale of the Mortgage Loans, the ownership
of each related Note, the Seller’s interest in the related Mortgage represented
by the Note and the other contents of the related Mortgage File (all subject to
the rights of the holders of interests in any related Outside Serviced Companion
Loan) will be vested in the Purchaser and immediately thereafter the Trustee,
and the ownership of records and documents with respect to each Mortgage Loan
(other than those to be held by the holder of any related Outside Serviced
Companion Loan) prepared by or which come into the possession of the Seller
shall (subject to the rights of the holders of interests in any related Outside
Serviced Companion Loan) immediately vest in the Purchaser and immediately
thereafter the Trustee.  In connection with the transfer pursuant to this
Section 1 of any Mortgage Loan that is part of a Whole Loan, the Seller does
hereby assign all of its right, title and interest (solely in its capacity as
the holder of the subject Mortgage Loan) in, to and under the related Co-Lender
Agreement (it being understood and agreed that the Seller does not assign any
right, title or interest that it may
 
 
 

--------------------------------------------------------------------------------

 
 
have thereunder in its capacity as the holder of the related Companion Loan, if
applicable).  The Purchaser will sell certain of the Certificates (the “Public
Certificates”) to the underwriters (the “Underwriters”) specified in the
Underwriting Agreement, dated as of April 16, 2013 (the “Underwriting
Agreement”), between the Purchaser and the Underwriters, and the Purchaser will
sell certain of the Certificates (the “Private Certificates”) to the initial
purchasers (the “Initial Purchasers” and, collectively with the Underwriters,
the “Dealers”) specified in the Purchase Agreement, dated as of April 16, 2013
(the “Certificate Purchase Agreement”), between the Purchaser and Initial
Purchasers.
 
The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms.  As the purchase price
for the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction $530,797,353.97,
plus accrued interest on the Mortgage Loans from and including April 1, 2013 to
but excluding the Closing Date (but subject to certain post-settlement
adjustment for expenses incurred by the Underwriters and the Initial Purchasers
on behalf of the Depositor and for which the Seller is specifically
responsible).
 
The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.
 
SECTION 2     Books and Records; Certain Funds Received After the Cut-Off
Date.  From and after the sale of the Mortgage Loans to the Purchaser, record
title to each Mortgage (other than with respect to any Mortgage Loan that is an
Outside Serviced Trust Loan) and each Note shall be transferred to the Trustee
subject to and in accordance with this Agreement.  Any funds due after the
Cut-Off Date in connection with a Mortgage Loan received by the Seller shall be
held in trust on behalf of the Trustee (for the benefit of the
Certificateholders) as the owner of such Mortgage Loan and shall be transferred
promptly to the Certificate Administrator.  All scheduled payments of principal
and interest due on or before the Cut-Off Date but collected after the Cut-Off
Date, and all recoveries and payments of principal and interest collected on or
before the Cut-Off Date (only in respect of principal and interest on the
Mortgage Loans due on or before the Cut-Off Date and principal prepayments
thereon), shall belong to, and shall be promptly remitted to, the Seller.
 
The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser.  The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes.  Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.
 
The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller.  The Purchaser intends to treat the transfer of
each Mortgage Loan from the Seller as a purchase for tax purposes.  The
Purchaser shall be responsible for maintaining, and shall maintain, a set of
records for each Mortgage Loan which shall be clearly marked to reflect the
transfer of ownership of each Mortgage Loan by the Seller to the Purchaser
pursuant to this Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
SECTION 3     Delivery of Mortgage Loan Documents; Additional Costs and
Expenses.  (a)  The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans
contemplated herein, to deliver or cause to be delivered to the Custodian (on
behalf of the Trustee), the Master Servicer and the Special Servicer,
respectively, on the dates set forth in Section 2.01 of the Pooling and
Servicing Agreement, all documents, instruments and agreements required to be
delivered by the Purchaser, or contemplated to be delivered by the Seller
(whether at the direction of the Purchaser or otherwise), to the Custodian, the
Master Servicer and the Special Servicer, as applicable, with respect to the
Mortgage Loans under Section 2.01 of the Pooling and Servicing Agreement, and
meeting all the requirements of such Section 2.01 of the Pooling and Servicing
Agreement; provided that the Seller shall not be required to deliver any draft
documents, privileged communications, credit underwriting, due diligence
analyses or data or internal worksheets, memoranda, communications or
evaluations.
 
(b)           Except with respect to any Mortgage Loan that is an Outside
Serviced Trust Loan, the Seller shall deliver to and deposit with (or cause to
be delivered to and deposited with) the Master Servicer within five (5) Business
Days after the Closing Date a copy of the Mortgage File and documents and
records not otherwise required to be contained in the Mortgage File that (i)
relate to the origination and/or servicing and administration of the Mortgage
Loans, (ii) are reasonably necessary for the ongoing administration and/or
servicing of the Mortgage Loans (including any asset summaries related to the
Mortgage Loans that were delivered to the Rating Agencies in connection with the
rating of the Certificates) or for evidencing or enforcing any of the rights of
the holder of the Mortgage Loans and (iii) are in the possession or under the
control of the Seller, together with (x) all unapplied Escrow Payments and
reserve funds in the possession or under control of the Seller that relate to
the Mortgage Loans and (y) a statement indicating which Escrow Payments and
reserve funds are allocable to each Mortgage Loan, provided that copies of any
document in the Mortgage File and any other document, record or item referred to
above in this sentence that constitutes a Designated Servicing Document shall be
delivered to the Master Servicer on or before the Closing Date; and provided,
further, that the Seller shall not be required to deliver any draft documents,
privileged or other communications, credit underwriting, due diligence analyses
or data or internal worksheets, memoranda, communications or
evaluations.  Notwithstanding the foregoing, this Section 3(b) shall not apply
to Mortgage Loans that are Outside Serviced Trust Loans.
 
SECTION 4     Treatment as a Security Agreement.  Pursuant to Section 1 hereof,
the Seller has conveyed to the Purchaser all of its right, title and interest in
and to the Mortgage Loans.  The parties intend that such conveyance of the
Seller’s right, title and interest in and to the Mortgage Loans pursuant to this
Agreement shall constitute a purchase and sale and not a loan.  If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-Off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-Off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-Off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law.  If
such conveyance is deemed to be a pledge and not a sale, the
 
 
-3-

--------------------------------------------------------------------------------

 
 
Seller consents to the Purchaser hypothecating and transferring such security
interest in favor of the Trustee and transferring the obligation secured thereby
to the Trustee.
 
SECTION 5     Covenants of the Seller.  The Seller covenants with the Purchaser
as follows:
 
(a)           except with respect to any Mortgage Loan that is an Outside
Serviced Trust Loan, it shall record and file or cause a third party on its
behalf to record and file in the appropriate public recording office for real
property records or UCC financing statements, as appropriate, the assignments of
assignment of leases, rents and profits and the assignments of Mortgage and each
related UCC-2 and UCC-3 financing statement referred to in the definition of
Mortgage File from the Seller to the Trustee as and to the extent contemplated
under Section 2.01(c) of the Pooling and Servicing Agreement.  All out of pocket
costs and expenses relating to the recordation or filing of such assignments,
assignments of Mortgage and financing statements shall be paid by the
Seller.  If any such document or instrument is lost or returned unrecorded or
unfiled, as the case may be, because of a defect therein, then the Seller shall
prepare or cause the preparation of a substitute therefor or cure such defect or
cause such defect to be cured, as the case may be, and the Seller shall record
or file, or cause the recording or filing of, such substitute or corrected
document or instrument or, with respect to any assignments that a third party on
its behalf has agreed to record or file pursuant to the Pooling and Servicing
Agreement, deliver such substitute or corrected document or instrument to such
third party (or, if the Mortgage Loan is then no longer subject to the Pooling
and Servicing Agreement, the then holder of such Mortgage Loan);
 
(b)           as to each Mortgage Loan (except with respect to any Mortgage Loan
that is an Outside Serviced Trust Loan), if the Seller cannot deliver or cause
to be delivered the documents and/or instruments referred to in clauses (2), (3)
and (6) (if recorded) and (15) of the definition of “Mortgage File” in the
Pooling and Servicing Agreement solely because of a delay caused by the public
recording or filing office where such document or instrument has been delivered
for recordation or filing, as applicable, it shall forward to the Custodian a
copy of the original certified by the Seller to be a true and complete copy of
the original thereof submitted for recording.  The Seller shall cause each
assignment referred to in Section (5)(a) above that is recorded and the file
copy of each UCC-2 and UCC-3 assignment referred to in Section (5)(a) above to
reflect that it should be returned by the public recording or filing office to
the Custodian or its agent following recording (or, alternatively, to the Seller
or its designee, in which case the Seller shall deliver or cause the delivery of
the recorded/filed original to the Custodian promptly following receipt);
provided that, in those instances where the public recording office retains the
original assignment of Mortgage or assignment of Assignment of Leases, the
Seller or its designee shall obtain and provide to the Custodian a certified
copy of the recorded original.  On a monthly basis, at the expense of the
Seller, the Custodian shall forward to the Master Servicer a copy of each of the
aforementioned assignments following the Custodian’s receipt thereof;
 
(c)           it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans (other than
any Outside Serviced Trust Loans, if applicable) to the Master Servicer,
including effectuating the transfer of any letters of credit with respect to any
such Mortgage Loan to the Master Servicer on behalf of the Trustee for the
benefit
 
 
-4-

--------------------------------------------------------------------------------

 
 
of Certificateholders.  Prior to the date that a letter of credit with respect
to any Mortgage Loan is so transferred to the Master Servicer, the Seller will
cooperate with the reasonable requests of the Master Servicer or Special
Servicer, as applicable, in connection with effectuating a draw under such
letter of credit as required under the terms of the related Loan
Documents.  Notwithstanding the foregoing, this Section 5(c) shall not apply
with respect to an Outside Serviced Trust Loan;
 
(d)           the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for the CREFC Financial File and the CREFC Loan
Periodic Update File that are required to be prepared by the Master Servicer
pursuant to the Pooling and Servicing Agreement and the Supplemental Servicer
Schedule;
 
(e)           if (during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales of the Public Certificates by an Underwriter or a
dealer) the Seller has obtained actual knowledge of undisclosed or corrected
information related to an event that occurred prior to the Closing Date, which
event causes there to be an untrue statement of a material fact with respect to
the Seller Information in the Prospectus Supplement dated April 16, 2013
relating to the Public Certificates, the annexes and exhibits thereto and the
DVD delivered therewith, or the Offering Circular dated April 16, 2013 relating
to the Private Certificates, the annexes and exhibits thereto and the DVD
delivered therewith (collectively, the “Offering Documents”), or causes there to
be an omission to state therein a material fact with respect to the Seller
Information required to be stated therein or necessary to make the statements
therein with respect to the Seller Information, in the light of the
circumstances under which they were made, not misleading, then the Seller shall
promptly notify the Dealers and the Depositor. If as a result of any such event
the Dealers’ legal counsel determines that it is necessary to amend or
supplement the Offering Documents in order to correct the untrue statement, or
to make the statements therein, in the light of the circumstances when the
Offering Documents are delivered to a purchaser, not misleading, or to make the
Offering Documents in compliance with applicable law, the Seller shall (to the
extent that such amendment or supplement solely relates to the Seller
Information) at the expense of the Seller, do all things reasonably necessary to
assist the Depositor to prepare and furnish to the Dealers, such amendments or
supplements to the Offering Documents as may be necessary so that the Seller
Information in the Offering Documents, as so amended or supplemented, will not
contain an untrue statement, will not, in the light of the circumstances when
the Offering Documents are delivered to a purchaser, be misleading and will
comply with applicable law.  (All terms under this Section 5(e) and not
otherwise defined in this Agreement shall have the meanings set forth in the
Indemnification Agreement, dated as of April 16, 2013, among the Underwriters,
the Initial Purchasers, the Seller and the Purchaser (the “Indemnification
Agreement” and, together with this Agreement, the “Operative Documents”)); and
 
(f)            for so long as the Trust Fund is subject to the reporting
requirements of the Exchange Act, the Seller shall provide the Depositor and the
Certificate Administrator with any Additional Form 10-D Disclosure, any
Additional Form 10-K Disclosure and any Form 8-K Disclosure Information
indicated on Exhibit U, Exhibit V and Exhibit Z to the Pooling and Servicing
Agreement within the time periods set forth in the Pooling and Servicing
Agreement; provided that, in connection with providing Additional Form 10-K
Disclosure and the Seller’s reporting obligations under Item 1119 of Regulation
AB, upon reasonable request by the Seller,
 
 
-5-

--------------------------------------------------------------------------------

 
 
the Purchaser shall provide the Seller with a list of all parties to the Pooling
and Servicing Agreement and any other Servicing Function Participant.
 
SECTION 6     Representations and Warranties.
 
(a)           The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:
 
(i)            The Seller is a corporation, duly organized, validly existing and
in good standing under the laws of the State of New York with full power and
authority to own its assets and conduct its business, is duly qualified as a
foreign organization in good standing in all jurisdictions to the extent such
qualification is necessary to hold and sell the Mortgage Loans or otherwise
comply with its obligations under this Agreement except where the failure to be
so qualified would not have a material adverse effect on its ability to perform
its obligations hereunder, and the Seller has taken all necessary action to
authorize the execution and delivery of, and performance under, the Operative
Documents and has duly executed and delivered each Operative Document, and has
the power and authority to execute, deliver and perform under each Operative
Document and all the transactions contemplated hereby and thereby, including,
but not limited to, the power and authority to sell, assign, transfer, set over
and convey the Mortgage Loans in accordance with this Agreement;
 
(ii)           Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (C) public policy considerations underlying
the securities laws, to the extent that such public policy considerations limit
the enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;
 
(iii)           The execution and delivery of each Operative Document by the
Seller and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the Seller is a party or by
which it is bound, or any order or decree applicable to the Seller, or result in
the creation or imposition of any lien on any of the Seller’s assets or
property, in each case, which would materially and adversely affect the ability
of the Seller to carry out the transactions contemplated by the Operative
Documents;
 
(iv)           There is no action, suit, proceeding or investigation pending or,
to the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the
 
 
-6-

--------------------------------------------------------------------------------

 
 
 
validity of the Mortgage Loans or the ability of the Seller to carry out the
transactions contemplated by each Operative Document;
 
(v)           The Seller is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that, in the
Seller’s good faith and reasonable judgment, is likely to materially and
adversely affect the condition (financial or other) or operations of the Seller
or its properties or might have consequences that, in the Seller’s good faith
and reasonable judgment, is likely to materially and adversely affect its
performance under any Operative Document;
 
(vi)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller; and
 
(vii)         The transfer, assignment and conveyance of the Mortgage Loans by
the Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction.
 
(b)           The Purchaser represents and warrants to the Seller as of the
Closing Date that:
 
(i)            The Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, with full
corporate power and authority to own its assets and conduct its business, is
duly qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the ability of the Purchaser to perform
its obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;
 
(ii)           Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
 
(iii)           The execution and delivery of this Agreement by the Purchaser
and the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or
 
 
-7-

--------------------------------------------------------------------------------

 
 
constitute a default under, any of the terms, conditions or provisions of any of
the Purchaser’s organizational documents or any agreement or instrument to which
the Purchaser is a party or by which it is bound, or any order or decree
applicable to the Purchaser, or result in the creation or imposition of any lien
on any of the Purchaser’s assets or property, in each case which would
materially and adversely affect the ability of the Purchaser to carry out the
transactions contemplated by this Agreement;
 
(iv)          There is no action, suit, proceeding or investigation pending or,
to the Purchaser’s knowledge, threatened against the Purchaser in any court or
by or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;
 
(v)           The Purchaser is not in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default might have consequences that
would materially and adversely affect the condition (financial or other) or
operations of the Purchaser or its properties or might have consequences that
would materially and adversely affect its performance under any Operative
Document; and
 
(vi)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of or compliance by the Purchaser with this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser.
 
(c)           The Seller further makes the representations and warranties as to
the Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-Off
Date or such other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.
 
(d)           Pursuant to the Pooling and Servicing Agreement, if (i) any party
thereto discovers or receives notice alleging that any document constituting a
part of a Mortgage File has not been properly executed, is missing, contains
information that does not conform in any material respect with the corresponding
information set forth in the Mortgage Loan Schedule, or does not appear to be
regular on its face (each, a “Document Defect”), or discovers or receives notice
alleging a breach of any representation or warranty of the Seller made pursuant
to Section 6(c) of this Agreement with respect to any Mortgage Loan (a “Breach”)
or (ii) the Special Servicer or the Purchaser receives a Repurchase Request,
such party is required to give prompt written notice thereof to the Seller.
 
(e)           Pursuant to the Pooling and Servicing Agreement, the Special
Servicer is required to determine whether any such Document Defect or Breach
with respect to any Mortgage Loan materially and adversely affects, or such
Document Defect is deemed in accordance with Section 2.03 of the Pooling and
Servicing Agreement to materially and adversely affect, the value of the
Mortgage Loan or any related REO Property or the interests of
 
 
-8-

--------------------------------------------------------------------------------

 
 
the Certificateholders therein (any such Document Defect shall constitute a
“Material Document Defect” and any such Breach shall constitute a “Material
Breach”).  If such Document Defect or Breach has been determined to be a
Material Document Defect or Material Breach, then the Special Servicer will be
required to give prompt written notice thereof to the Seller.  Promptly upon
becoming aware of any such Material Document Defect or Material Breach
(including, without limitation, through a written notice given by any party to
the Pooling and Servicing Agreement, as provided above if the Document Defect or
Breach identified therein is a Material Document Defect or Material Breach, as
the case may be), the Seller shall, not later than 90 days from the earlier of
the Seller’s discovery or receipt of notice of, and receipt of a demand to take
action with respect to, such Material Document Defect or Material Breach, as the
case may be (or, in the case of a Material Document Defect or Material Breach
relating to a Mortgage Loan not being a “qualified mortgage” within the meaning
of the REMIC Provisions, not later than 90 days from any party discovering such
Material Document Defect or Material Breach, provided that, if such discovery is
by any party other than the Seller, the Seller receives notice thereof in a
timely manner), cure the same in all material respects (which cure shall include
payment of any losses and Additional Trust Fund Expenses associated therewith)
or, if such Material Document Defect or Material Breach, as the case may be,
cannot be cured within such 90 day period, the Seller shall either (i)
substitute a Qualified Substitute Mortgage Loan for such affected Mortgage Loan
(provided that in no event shall any such substitution occur later than the
second anniversary of the Closing Date) and pay the Master Servicer, for deposit
into the Collection Account, any Substitution Shortfall Amount in connection
therewith or (ii) repurchase the affected Mortgage Loan or any related REO
Property (or the Trust Fund’s interest therein) at the applicable Purchase Price
by wire transfer of immediately available funds to the Collection Account;
provided, however, that if (i) such Material Document Defect or Material Breach
is capable of being cured but not within such 90 day period, (ii) such Material
Document Defect or Material Breach is not related to any Mortgage Loan’s not
being a “qualified mortgage” within the meaning of the REMIC Provisions and
(iii) the Seller has commenced and is diligently proceeding with the cure of
such Material Document Defect or Material Breach within such 90 day period, then
the Seller shall have an additional 90 days to complete such cure (or, in the
event of a failure to so cure, to complete such repurchase of the related
Mortgage Loan or substitute a Qualified Substitute Mortgage Loan as described
above) it being understood and agreed that, in connection with the Seller’s
receiving such additional 90 day period, the Seller shall deliver an Officer’s
Certificate to the Trustee, the Special Servicer and the Certificate
Administrator setting forth the reasons such Material Document Defect or
Material Breach is not capable of being cured within the initial 90 day period
and what actions the Seller is pursuing in connection with the cure thereof and
stating that the Seller anticipates that such Material Document Defect or
Material Breach will be cured within such additional 90 day period; and
provided, further, that, if any such Material Document Defect is still not cured
after the initial 90 day period and any such additional 90 day period solely due
to the failure of the Seller to have received the recorded document, then the
Seller shall be entitled to continue to defer its cure, substitution or
repurchase obligations in respect of such Document Defect so long as the Seller
certifies to the Trustee, the Special Servicer and the Certificate Administrator
every 30 days thereafter that the Document Defect is still in effect solely
because of its failure to have received the recorded document and that the
Seller is diligently pursuing the cure of such defect (specifying the actions
being taken), except that no such deferral of cure, substitution or repurchase
may continue beyond the date that is 18 months following the Closing Date.  Any
 
 
-9-

--------------------------------------------------------------------------------

 
 
such repurchase of a Mortgage Loan shall be on a servicing released basis.  The
Seller shall have no obligation to monitor the Mortgage Loans regarding the
existence of a Breach or a Document Defect, but if the Seller discovers a
Material Breach or Material Document Defect with respect to a Mortgage Loan, it
will notify the Purchaser.
 
Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a Material
Document Defect; provided, however, that no Document Defect (except such deemed
Material Document Defect described above) shall be considered to be a Material
Document Defect unless the document with respect to which the Document Defect
exists is required in connection with an imminent enforcement of the lender’s
rights or remedies under the related Mortgage Loan, defending any claim asserted
by any Mortgagor or third party with respect to the Mortgage Loan, establishing
the validity or priority of any lien on any collateral securing the Mortgage
Loan or for any immediate significant servicing obligation.
 
With respect to any Mortgage Loan that is an Outside Serviced Trust Loan, the
Seller agrees that if a “Material Document Defect” (as defined in the related
Other Pooling and Servicing Agreement) exists and the related Seller repurchases
the related Outside Serviced Companion Loan from the securitization trust
created under the Other Pooling and Servicing Agreement, then the Seller shall
repurchase such Outside Serviced Trust Loan; provided, however, that the
foregoing shall not apply to any “Material Document Defect” (as defined in the
Other Pooling and Servicing Agreement) related to the promissory note for the
related Outside Serviced Companion Loan.
 
(f)           In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity, all portions of the Mortgage File and other documents and
all Escrow Payments and reserve funds pertaining to such Mortgage Loan possessed
by it, and each document that constitutes a part of the Mortgage File shall be
endorsed or assigned to the extent necessary or appropriate to the repurchasing
or substituting entity or its designee in the same manner, but only if the
respective documents have been previously assigned or endorsed to the Trustee,
and pursuant to appropriate forms of assignment, substantially similar to the
manner and forms pursuant to which such documents were previously assigned to
the Trustee or as otherwise reasonably requested to effect the retransfer and
reconveyance of the Mortgage Loan and the security therefor to the Seller or its
designee; provided that such tender by the Trustee shall be conditioned upon its
receipt from the Master Servicer of a Request for Release and an Officer’s
Certificate to the effect that the requirements for repurchase or substitution
have been satisfied.
 
(g)           The representations and warranties of the parties hereto shall
survive the execution and delivery and any termination of this Agreement and
shall inure to the benefit of
 
 
-10-

--------------------------------------------------------------------------------

 
 
the respective parties, notwithstanding any restrictive or qualified endorsement
on the Notes or Assignment of Mortgage or the examination of the Mortgage Files.
 
(h)           Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement.  The Seller’s obligation to cure any Material Breach or Material
Document Defect or to repurchase or substitute any affected Mortgage Loan
pursuant to this Section 6 shall constitute the sole remedy available to the
Purchaser in connection with a breach of any of the Seller’s representations or
warranties contained in Section 6(c) of this Agreement or a Document Defect with
respect to any Mortgage Loan.
 
(i)            The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a Repurchase Request (other than from the
Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan, (iii) the
Seller receives a Repurchase Communication of a Repurchase Request Withdrawal
(other than from the Depositor) or (iv) the Seller rejects or disputes any
Repurchase Request.  Each such notice shall be given no later than the tenth
(10th) Business Day after (A) with respect to clauses (i) and (iii) of the
preceding sentence, receipt of a Repurchase Communication of a Repurchase
Request or a Repurchase Request Withdrawal, as applicable, and (B) with respect
to clauses (ii) and (iv) of the preceding sentence, the occurrence of the event
giving rise to the requirement for such notice, and shall include (1) the
identity of the related Mortgage Loan, (2) the date (x) such Repurchase
Communication of such Repurchase Request or Repurchase Request Withdrawal was
received, (y) the related Mortgage Loan was repurchased or replaced or (z) the
Repurchase Request was rejected or disputed, as applicable, and (3) if known,
the basis for (x) the Repurchase Request (as asserted in the Repurchase Request)
or (y) any rejection or dispute of a Repurchase Request, as applicable.
 
The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission and a true, correct and complete copy of the relevant portions of any
Form ABS-15G that the Seller is required to file with the Securities and
Exchange Commission with respect to the Mortgage Loans on or before the date
that is five (5) Business Days before the date such Form ABS-15G is required to
be filed with the Securities and Exchange Commission.
 
In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests.  Any such information requested shall be
provided as promptly as practicable after such request is made.
 
The Seller agrees that no 15Ga-1 Notice Provider will be required to provide
information in a 15Ga-1 Notice that is protected by the attorney-client
privilege or attorney work product doctrines.  In addition, the Seller hereby
acknowledges that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement is so provided only to assist the Seller,
the Depositor and their respective Affiliates to comply with Rule 15Ga-1 under
the Exchange Act, Items 1104 and 1121 of Regulation AB and any other requirement
of law or regulation and (ii)(A) no action taken by, or inaction of, a 15Ga-1
Notice Provider and
 
 
-11-

--------------------------------------------------------------------------------

 
 
(B) no information provided pursuant to Section 2.03(a) of the Pooling and
Servicing Agreement by a 15Ga-1 Notice Provider shall be deemed to constitute a
waiver or defense to the exercise of any legal right the 15Ga-1 Notice Provider
may have with respect to this Agreement, including with respect to any
Repurchase Request that is the subject of a 15Ga-1 Notice.
 
Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Document Defect or Material Breach.
 
Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust Fund is 0001573946.
 
“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.
 
SECTION 7     Review of Mortgage File.  The parties hereto acknowledge that the
Custodian will be required to review the Mortgage Files pursuant to Section 2.02
of the Pooling and Servicing Agreement and if it finds any document or documents
not to have been properly executed, or to be missing or to be defective on its
face in any material respect, to notify the Purchaser, which shall promptly
notify the Seller.
 
SECTION 8     Conditions to Closing.  The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the purchase price
for the Mortgage Loans as contemplated by Section 1 of this Agreement.  The
obligations of the Purchaser to purchase the Mortgage Loans shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:
 
(a)           Each of the obligations of the Seller required to be performed by
it at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by an authorized
officer of the Seller substantially in the form of Exhibit D to this Agreement.
 
(b)           The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.
 
(c)           The Purchaser shall have received the following additional closing
documents:
 
 
-12-

--------------------------------------------------------------------------------

 
 
(i)           copies of the Seller’s Articles of Association, charter, by-laws
or other organizational documents and all amendments, revisions, restatements
and supplements thereof, certified as of a recent date by the Secretary of the
Seller;
 
(ii)          a certificate as of a recent date of the Secretary of State of the
State of New York to the effect that the Seller is duly organized, existing and
in good standing in the State of New York;
 
(iii)         an officer’s certificate of the Seller in form reasonably
acceptable to the Underwriters, the Initial Purchasers and each Rating Agency;
 
(iv)         an opinion of counsel of the Seller, subject to customary
exceptions and carve-outs, in form reasonably acceptable to the Underwriters,
the Initial Purchasers and each Rating Agency; and
 
(v)           a letter from counsel of the Seller substantially to the effect
that (a) nothing has come to such counsel’s attention that would lead such
counsel to believe that the agreed upon sections of the Primary Free Writing
Prospectus, the Prospectus Supplement, the Preliminary Offering Circular or the
Final Offering Circular (each as defined in the Indemnification Agreement), as
of the date thereof or as of the Closing Date (or, in the case of the Primary
Free Writing Prospectus or the Preliminary Offering Circular, solely as of the
time of sale) contained or contain, as applicable, with respect to the Seller or
the Mortgage Loans, any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements therein relating to the
Seller or the Mortgage Loans, in the light of the circumstances under which they
were made, not misleading and (b) the Seller Information (as defined in the
Indemnification Agreement) in the Prospectus Supplement appears to be
appropriately responsive in all material respects to the applicable requirements
of Regulation AB.
 
(d)           The Public Certificates shall have been concurrently issued and
sold pursuant to the terms of the Underwriting Agreement.  The Private
Certificates shall have been concurrently issued and sold pursuant to the terms
of the Certificate Purchase Agreement.
 
(e)           The Seller shall have executed and delivered concurrently herewith
the Indemnification Agreement.
 
(f)           The Seller shall furnish the Purchaser, the Underwriters and the
Initial Purchasers with such other certificates of its officers or others and
such other documents and opinions to evidence fulfillment of the conditions set
forth in this Agreement as the Purchaser and its counsel may reasonably request.
 
SECTION 9     Closing.  The closing for the purchase and sale of the Mortgage
Loans shall take place at the offices of Kaye Scholer LLP, New York, New York,
at 10:00 a.m., on the Closing Date or such other place and time as the parties
shall agree.
 
SECTION 10     Expenses.  The Seller will pay its pro rata share (the Seller’s
pro rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-Off Date of all the Mortgage Loans represents as
to the aggregate principal balance as
 
 
-13-

--------------------------------------------------------------------------------

 
 
of the Cut-Off Date of all the mortgage loans to be included in the Trust Fund)
of all costs and expenses of the Purchaser in connection with the transactions
contemplated herein, including, but not limited to: (i) the costs and expenses
of the Purchaser in connection with the purchase of the Mortgage Loans; (ii) the
costs and expenses of reproducing and delivering the Pooling and Servicing
Agreement and this Agreement and printing (or otherwise reproducing) and
delivering the Certificates; (iii) the reasonable and documented fees, costs and
expenses of the Trustee, the Certificate Administrator and their respective
counsel; (iv) the fees and disbursements of a firm of certified public
accountants selected by the Purchaser and the Seller with respect to numerical
information in respect of the Mortgage Loans and the Certificates included in
the Prospectus, Preliminary Free Writing Prospectus, the Prospectus Supplement,
the Preliminary Offering Circular, the Final Offering Circular and any related
disclosure for the initial Form 8-K, including the cost of obtaining any
“comfort letters” with respect to such items; (v) the costs and expenses in
connection with the qualification or exemption of the Certificates under state
securities or blue sky laws, including filing fees and reasonable fees and
disbursements of counsel in connection therewith; (vi) the costs and expenses in
connection with any determination of the eligibility of the Certificates for
investment by institutional investors in any jurisdiction and the preparation of
any legal investment survey, including reasonable fees and disbursements of
counsel in connection therewith; (vii) the costs and expenses in connection with
printing (or otherwise reproducing) and delivering the Registration Statement,
Prospectus, Preliminary Free Writing Prospectus, Prospectus Supplement,
Preliminary Offering Circular and Final Offering Circular and the reproducing
and delivery of this Agreement and the furnishing to the Underwriters of such
copies of the Registration Statement, Prospectus, Preliminary Free Writing
Prospectus, Prospectus Supplement, Preliminary Offering Circular, Final Offering
Circular and this Agreement as the Underwriters may reasonably request;
(viii) the fees of the rating agency or agencies requested to rate the
Certificates; (ix) the reasonable fees and expenses of Kaye Scholer LLP, as
counsel to the Purchaser; and (x) the reasonable fees and expenses of Mayer
Brown LLP, as counsel to the Underwriters and the Initial Purchasers.
 
SECTION 11     Severability of Provisions.  If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.  Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.
 
SECTION 12     Governing Law.  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.
 
 
-14-

--------------------------------------------------------------------------------

 
 
SECTION 13     Waiver of Jury Trial.  THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
SECTION 14     Submission to Jurisdiction.  EACH OF THE PARTIES HERETO
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK LOCATED IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW; AND (IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A
COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES
HEREUNDER.
 
SECTION 15     No Third-Party Beneficiaries.  The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 16.
 
SECTION 16     Assignment.  The Seller hereby acknowledges that the Purchaser
has, concurrently with the execution hereof, executed and delivered the Pooling
and Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders.  The
Seller hereby acknowledges its obligations pursuant to Sections 2.01, 2.02 and
2.03 of the Pooling and Servicing Agreement.  This Agreement shall bind and
inure to the benefit of and be enforceable by the Seller, the Purchaser and
their permitted successors and assigns.  Any Person into which the Seller may be
merged or consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller may become a party, or any Person succeeding
to all or substantially all of the business of the Seller, shall be the
successor to the Seller hereunder without any further act.  The warranties and
representations and the agreements made by the Seller herein shall survive
delivery of the Mortgage Loans to the Trustee until the termination of the
Pooling and Servicing Agreement, but shall not be further assigned by the
Trustee to any Person.
 
SECTION 17     Notices.  All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by facsimile transmission or electronic mail
and confirmed to it at Citigroup Commercial Mortgage Securities Inc., 390
Greenwich Street, 5th Floor, New York, New York 10013, to the attention of Paul
Vanderslice, fax number (212) 723-8599, and 388 Greenwich Street, 19th Floor,
New York, New York 10013, to the attention of Richard Simpson, fax number (646)
328-2943, and 388 Greenwich Street, 17th Floor, New York, New York 10013, to the
attention of Ryan M. O’Connor, fax number (646) 862-8988, and with an electronic
copy emailed to Richard Simpson at richard.simpson@citi.com and to Ryan M.
O’Connor at ryan.m.oconnor@citi.com, (ii) if sent to the Seller, will be mailed,
hand delivered, couriered or
 
 
-15-

--------------------------------------------------------------------------------

 
 
sent by facsimile transmission or electronic mail and confirmed to it at
Citigroup Global Markets Realty Corp., 390 Greenwich Street, 5th Floor, New
York, New York 10013, to the attention of Paul Vanderslice, fax number (212)
723-8599, and Citigroup Global Markets Realty Corp., 388 Greenwich Street, 19th
Floor, New York, New York 10013, to the attention of Richard Simpson, fax number
(646) 328-2943, and 388 Greenwich Street, 17th Floor, New York, New York 10013,
to the attention of Ryan M. O’Connor, fax number (646) 862-8988, and with an
electronic copy emailed to Richard Simpson at richard.simpson@citi.com and to
Ryan M. O’Connor at ryan.m.oconnor@citi.com, and (iii) in the case of any of the
preceding parties, such other address as may hereafter be furnished to the other
party in writing by such parties.
 
SECTION 18     Amendment.  This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller.  This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice.  No amendment to the
Pooling and Servicing Agreement which relates to defined terms contained therein
or to any obligations or rights of the Seller whatsoever shall be effective
against the Seller unless the Seller shall have agreed to such amendment in
writing.
 
SECTION 19     Counterparts.  This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.
 
SECTION 20     Exercise of Rights.  No failure or delay on the part of any party
to exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege.  Except as set forth in Section 6(h) of
this Agreement, the rights and remedies herein expressly provided are cumulative
and not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity.  No notice to or demand on any party in any case
shall entitle such party to any other or further notice or demand in similar or
other circumstances, or constitute a waiver of the right of either party to any
other or further action in any circumstances without notice or demand.
 
SECTION 21     No Partnership.  Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties
hereto.  Nothing herein contained shall be deemed or construed as creating an
agency relationship between the Purchaser and the Seller and neither party shall
take any action which could reasonably lead a third party to assume that it has
the authority to bind the other party or make commitments on such party’s
behalf.
 
SECTION 22     Miscellaneous.  This Agreement supersedes all prior agreements
and understandings relating to the subject matter hereof.  Neither this
Agreement nor any term hereof may be waived, discharged or terminated orally,
but only by an instrument in writing signed by the party against whom
enforcement of the waiver, discharge or termination is sought.
 
 
-16-

--------------------------------------------------------------------------------

 
 
SECTION 23     Further Assurances.  The Seller and Purchaser each agree to
execute and deliver such instruments and take such further actions as any party
hereto may, from time to time, reasonably request in order to effectuate the
purposes and carry out the terms of this Agreement.
 
* * * * * *
 
 
-17-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.
 

 
CITIGROUP COMMERCIAL MORTGAGE SECURITIES INC.
         
 
By:
/s/ Richard W. Simpson        Name: Richard W. Simpson       
Title:   Authorized Signatory            

 
CITIGROUP GLOBAL MARKETS REALTY CORP.
         
 
By:
/s/ Richard W. Simpson        Name:  Richard W. Simpson        Title:   
Authorized Signatory  

 
 
CGCMT 2013-GCJ11 - CGMRC MLPA

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
MORTGAGE LOAN SCHEDULE
 


CGCMT 2013-GCJ11 Mortgage Loan Schedule
                                                                               
       
Original
 
Remaining
     
Remaining
             
Crossed With
Control
     
Loan
                     
Cut-Off Date
 
Mortgage
 
Term To
     
Amortization Term
 
Subservicing
 
Servicing
 
Mortgage
 
Other Loans
Number
 
Footnotes
 
Number
 
Property Name
 
Address
 
City
 
State
 
Zip Code
 
Balance ($)
 
Loan Rate (%)
 
Maturity (Mos.)
 
Maturity Date
 
(Mos.)
 
Fee Rate (%)
 
Fee Rate (%)
 
Loan Seller
 
(Crossed Group)
1
     
6639
 
39 Broadway
 
39 Broadway
 
New York
 
New York
 
10006
 
85,500,000.00
 
3.90000%
 
120
 
4/6/2023
 
360
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
2
 
1, 2
 
6259
 
Empire Hotel & Retail
 
44 West 63rd Street
 
New York
 
New York
 
10023
 
70,000,000.00
 
4.57000%
 
117
 
1/6/2023
 
360
 
0.01000%
 
0.02000%
 
CGMRC
 
NAP
4
     
6389
 
Ascentia MHC Portfolio
                 
59,329,994.15
 
4.55000%
 
119
 
3/6/2023
 
359
 
0.00000%
 
0.01000%
 
CGMRC
 
NAP
4.01
     
6456
 
River Valley
 
10910 Turner Boulevard
 
Longmont
 
Colorado
 
80504
                                   
4.02
     
6460
 
Skyline Village
 
1700 Swanson Drive
 
Rock Springs
 
Wyoming
 
82901
                                   
4.03
     
6468
 
West Winds
 
505 Williams Street
 
Cheyenne
 
Wyoming
 
82007
                                   
4.04
     
6431
 
Aloha Vegas
 
500 Miller Avenue
 
North Las Vegas
 
Nevada
 
89030
                                   
4.05
     
6445
 
Gaslight
 
2801 North 1st Street
 
Lincoln
 
Nebraska
 
68521
                                   
4.06
     
6469
 
Western Hills
 
45 Purple Sage Road
 
Rock Springs
 
Wyoming
 
82901
                                   
4.07
     
6449
 
Lake Fork
 
150 State Highway 300
 
Leadville
 
Colorado
 
80461
                                   
4.08
     
6444
 
Dream Island
 
1315 Dream Island Plaza
 
Steamboat Springs
 
Colorado
 
80487
                                   
4.09
     
6472
 
Woodlawn
 
2720 North 2nd Street
 
Lincoln
 
Nebraska
 
68521
                                   
4.10
     
6448
 
Kingswood
 
2323 Bellwood Drive
 
Grand Island
 
Nebraska
 
68801
                                   
4.11
     
6440
 
Buckingham
 
2910 Pat Booker Road
 
Universal City
 
Texas
 
78148
                                   
4.12
     
6442
 
Country Oaks
 
7510 Talley Road
 
San Antonio
 
Texas
 
78253
                                   
4.13
     
6473
 
Woodview
 
1301 Oltorf Street West
 
Austin
 
Texas
 
78704
                                   
4.14
     
6463
 
Valle Grande
 
8900 2nd Street NW
 
Albuquerque
 
New Mexico
 
87114
                                   
4.15
     
6443
 
Countryside Estates
 
2400 North 1st Street
 
Lincoln
 
Nebraska
 
68521
                                   
4.16
     
6467
 
West Park Plaza
 
129 Melody Lane
 
Grand Island
 
Nebraska
 
68803
                                   
4.17
     
6454
 
Rancho Bridger
 
5020 Springs Drive
 
Rock Springs
 
Wyoming
 
82901
                                   
4.18
     
6459
 
Sheltered Valley
 
1700 Wilson Street
 
Green River
 
Wyoming
 
82935
                                   
4.19
     
6466-1
 
W Bar K
 
3800 Sunset Drive
 
Rock Springs
 
Wyoming
 
82901
                                   
4.20
     
6462
 
Trails End
 
1925 East Murray Street
 
Rawlins
 
Wyoming
 
82301
                                   
4.21
     
6441
 
Cedar Village
 
15814 East Colfax Avenue
 
Aurora
 
Colorado
 
80011
                                   
4.22
     
6471
 
Windgate
 
2800 Windgate Drive
 
New Braunfels
 
Texas
 
78130
                                   
4.23
     
6452
 
Mountain Springs
 
701 Antelope Drive
 
Rock Springs
 
Wyoming
 
82901
                                   
4.24
     
6450
 
Lawson
 
2038 County Road 308
 
Lawson
 
Colorado
 
80436
                                   
4.25
     
6446
 
Golden Eagle
 
1016 Harshman Street
 
Rawlins
 
Wyoming
 
82301
                                   
4.26
     
6461
 
Sugar Creek
 
211 Monroe Street
 
Rawlins
 
Wyoming
 
82301
                                   
4.27
     
6451
 
Medicine Waters
 
300 North 13th Street
 
Saratoga
 
Wyoming
 
82331
                                   
4.28
     
6447
 
Hillside
 
300 Harshman Street
 
Rawlins
 
Wyoming
 
82301
                                   
8
     
6421
 
Residence Inn Boston Harbor
 
34-44 Charles River Avenue
 
Boston
 
Massachusetts
 
02129
 
43,500,000.00
 
4.31000%
 
119
 
3/1/2023
 
360
 
0.01000%
 
0.02000%
 
CGMRC
 
NAP
10
     
6378
 
Pin Oak Portfolio - North Parcel
                 
38,750,000.00
 
3.80000%
 
57
 
1/6/2018
 
0
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
10.01
     
6499
 
6750 West Loop South
 
6750 West Loop South
 
Bellaire
 
Texas
 
77401
                                   
10.02
     
6414
 
6700 West Loop South
 
6700 West Loop South
 
Bellaire
 
Texas
 
77401
                                   
10.03
     
6498
 
4710 Bellaire Boulevard
 
4710 Bellaire Boulevard
 
Bellaire
 
Texas
 
77401
                                   
12
     
6635
 
Westin Memphis
 
170 Lt. George W. Lee Avenue
 
Memphis
 
Tennessee
 
38103
 
34,000,000.00
 
5.00000%
 
60
 
4/6/2018
 
360
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
28
     
6417
 
Pin Oak Portfolio - South Parcel
                 
12,372,500.00
 
3.80000%
 
57
 
1/6/2018
 
0
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
28.01
     
6500
 
6800 West Loop South
 
6800 West Loop South
 
Bellaire
 
Texas
 
77401
                                   
28.02
     
6501
 
4747 Bellaire Boulevard
 
4747 Bellaire Boulevard
 
Bellaire
 
Texas
 
77401
                                   
30
     
6334
 
Amsdell New Jersey Self Storage Portfolio
                 
11,479,565.18
 
4.29000%
 
118
 
2/6/2023
 
358
 
0.05000%
 
0.02000%
 
CGMRC
 
NAP
30.01
     
6417-1
 
Parkway Self Storage
 
58 Locust Avenue
 
Bloomfield
 
New Jersey
 
07003
                                   
30.02
     
6374
 
Moore Self Storage
 
1109 9th Avenue
 
Neptune
 
New Jersey
 
07753
                                   
36
     
6406
 
Stonetown MHC Portfolio
                 
10,010,876.20
 
4.76000%
 
119
 
3/6/2023
 
299
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
36.01
     
6491
 
Countryside
 
2222-2223 East 8th Street
 
Pueblo
 
Colorado
 
81001
                                   
36.02
     
6490
 
Dallas Lake Spring MHC
 
11932 Lake June Road
 
Balch Springs
 
Texas
 
75180
                                   
36.03
     
6489
 
Dallas
 
4010 West Davis Street
 
Dallas
 
Texas
 
75211
                                   
36.04
     
6492
 
Bell’s Half Acres
 
5312 West Ledbetter Drive
 
Dallas
 
Texas
 
75236
                                   
39
     
6651
 
Stor-All Tchoupitoulas
 
4700 Tchoupitoulas Street
 
New Orleans
 
Louisiana
 
70115
 
8,734,856.57
 
4.34000%
 
119
 
3/6/2023
 
299
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
40
     
6477
 
Comfort Inn Riverview (Charleston, SC)
 
144 Bee Street
 
Charleston
 
South Carolina
 
29401
 
8,685,910.46
 
4.72000%
 
119
 
3/6/2023
 
299
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
41
     
6262
 
Grand Oaks Apartments
 
10103 Sherwood Lane
 
Riverview
 
Florida
 
33578
 
8,569,068.53
 
4.81000%
 
118
 
2/6/2023
 
298
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
43
     
R-7
 
Tower Colorado
 
1720 South Bellaire Street
 
Denver
 
Colorado
 
80222
 
7,838,925.10
 
3.72000%
 
59
 
3/1/2018
 
359
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
44
     
6339
 
StorExpress Self Storage Portfolio
                 
7,758,571.91
 
4.46000%
 
118
 
2/6/2023
 
238
 
0.05000%
 
0.02000%
 
CGMRC
 
NAP
44.01
     
6516
 
Brinton StorExpress Self Storage
 
1555 Brinton Road
 
Pittsburgh
 
Pennsylvania
 
15221
                                   
44.02
     
6517
 
New Kensington StorExpress Self Storage
 
196 Coxcomb Hill Road
 
New Kensington
 
Pennsylvania
 
15068
                                   
47
     
6509
 
221-223 East Broadway
 
221-223 East Broadway
 
New York
 
New York
 
10002
 
7,525,000.00
 
4.07000%
 
117
 
1/6/2023
 
360
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
48
     
6434
 
Value Place Baton Rouge
                 
7,487,918.28
 
4.75000%
 
59
 
3/6/2018
 
299
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
48.01
     
6520
 
Value Place Baton Rouge East
 
11544 Harrells Ferry Road
 
Baton Rouge
 
Louisiana
 
70816
                                   
48.02
     
6521
 
Value Place Baton Rouge North
 
8382 Airline Highway
 
Baton Rouge
 
Louisiana
 
70815
                                   
49
     
6412
 
Glenmont Retail
 
15 Bloomfield Avenue
 
Montclair
 
New Jersey
 
07042
 
7,477,144.86
 
3.90000%
 
118
 
2/6/2023
 
358
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
50
     
6305
 
Court Street Shopping Center
 
1308 North 20th Avenue
 
Pasco
 
Washington
 
99301
 
6,631,160.27
 
4.35000%
 
118
 
2/6/2023
 
358
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
51
     
6652
 
Stor-All Pontchartrain
 
4601 Chef Menteur Highway
 
New Orleans
 
Louisiana
 
70126
 
6,488,633.86
 
4.28000%
 
119
 
3/6/2023
 
299
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
54
     
6628
 
Crystal Falls Apartments
 
10950 Westbrae Parkway
 
Houston
 
Texas
 
77031
 
5,850,000.00
 
4.21000%
 
58
 
2/6/2018
 
360
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
55
     
6335
 
Amsdell - O’Storage Portfolio
                 
5,484,793.73
 
4.50000%
 
118
 
2/6/2023
 
358
 
0.05000%
 
0.02000%
 
CGMRC
 
NAP
55.01
     
6480
 
Smyrna O’Storage
 
2350 Atlanta Road Southeast
 
Smyrna
 
Georgia
 
30080
                                   
55.02
     
6478
 
Gwinnet O’Storage
 
1800 Sullivan Drive
 
Duluth
 
Georgia
 
30096
                                   
55.03
     
6479
 
Kennesaw O’Storage
 
3885 Frey Road Northwest
 
Kennesaw
 
Georgia
 
30144
                                   
56
     
6488
 
Residence Inn Little Rock
 
1401 South Shackleford Road
 
Little Rock
 
Arkansas
 
72211
 
5,194,250.70
 
4.83000%
 
119
 
3/6/2023
 
359
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
57
     
6530
 
Barnegat Mini Storage
 
85 South Main Street
 
Barnegat
 
New Jersey
 
08005
 
5,093,561.58
 
4.24000%
 
119
 
3/6/2023
 
359
 
0.05000%
 
0.02000%
 
CGMRC
 
NAP
59
     
6466
 
Storage Pros Michigan Portfolio
                 
4,492,634.61
 
4.66000%
 
119
 
3/6/2023
 
299
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
59.01
     
6640
 
Storage Pros Fenton
 
999 West Silver Lake Road
 
Fenton
 
Michigan
 
48430
                                   
59.02
     
6641
 
Storage Pros Portage
 
820 West Centre Avenue
 
Portage
 
Michigan
 
49024
                                   
61
     
6646
 
Residence Inn Boston Harbor - fee interest
 
34-44 Charles River Avenue
 
Boston
 
Massachusetts
 
02129
 
4,000,000.00
 
4.26000%
 
119
 
3/1/2023
 
0
 
0.02000%
 
0.02000%
 
CGMRC
 
NAP
62
     
6360
 
Lakeside Budget Storage
 
13120 Hall Road
 
Sterling Heights
 
Michigan
 
48313
 
3,907,726.24
 
4.22500%
 
117
 
1/6/2023
 
297
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
63
     
6638
 
Storage Pros Fall River
 
55 Father Devalles Boulevard
 
Fall River
 
Massachusetts
 
02723
 
3,693,890.47
 
4.61000%
 
119
 
3/6/2023
 
299
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
64
     
6648
 
290 West Self Storage
 
10800 West US Highway 290
 
Austin
 
Texas
 
78736
 
3,685,920.42
 
4.39000%
 
58
 
2/6/2018
 
298
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
65
     
R-6
 
Executive Airport Business Center
 
1801, 1835, 1925 South Perimeter Road
 
Fort Lauderdale
 
Florida
 
33309
 
3,180,000.00
 
4.50000%
 
120
 
4/1/2023
 
360
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
66
     
6685
 
SST Morgan Hill Self Storage
 
222 San Pedro Avenue
 
Morgan Hill
 
California
 
95037
 
3,000,000.00
 
4.08000%
 
119
 
3/6/2023
 
360
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
67
     
R-8
 
Cantey Townhomes
 
2800 Parmer Avenue
 
Fort Worth
 
Texas
 
76109
 
2,871,724.92
 
4.70000%
 
119
 
3/1/2023
 
359
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
68
     
6476
 
CVS - Pleasant Grove, AL
 
108 Park Road
 
Pleasant Grove
 
Alabama
 
35127
 
2,733,850.00
 
4.76000%
 
119
 
3/6/2023
 
360
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
70
     
R-10
 
Bayou Village
 
110 Deats Road
 
Dickinson
 
Texas
 
77539
 
2,471,976.97
 
4.39000%
 
59
 
3/1/2018
 
359
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP
72
     
6384
 
903 Peachtree Street
 
903 Peachtree Street
 
Atlanta
 
Georgia
 
30309
 
1,743,518.35
 
4.87500%
 
117
 
1/6/2023
 
357
 
0.00000%
 
0.02000%
 
CGMRC
 
NAP

 
1
The Empire Hotel & Retail Loan is part of the Empire Hotel & Retail Whole Loan,
totaling $180,000,000, which was bifurcated into two pari passu loan components
(collectively comprised of notes A-1, A-2, A-3 and A-4).  The Empire Hotel &
Retail Loan (note A-3 and note A-4), but not the related pari passu note A-1 and
the related pari passu note A-2, will be contributed to the Citigroup Commercial
Mortgage Trust 2013-GCJ11.  The related pari passu note A-1 and the related pari
passu note A-2 were securitized in the GS Mortgage Securities Trust
2013-GC10.  Cut-off Date LTV Ratio, Maturity Date LTV Ratio, DSCR Based on
Underwritten NOI / NCF, Debt Yield Based on Underwritten NOI / NCF and Cut-off
Date Balance per SF calculations are based on the aggregate cut-off date
principal balance of $180,000,000.
2
The rate listed as the “Subservicing Fee Rate” for this Mortgage Loan reflects
the servicing fee rate payable to the GS Mortgage Securities Trust 2013-GC10
master servicer.

 
 
 
A-1

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT B
 
MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 
(1)
Whole Loan; Ownership of Mortgage Loans.  Except with respect to a Mortgage Loan
that is part of a Whole Loan, each Mortgage Loan is a whole loan and not a
participation interest in a Mortgage Loan.  Each Mortgage Loan that is part of a
Whole Loan is a senior or pari passu portion of a whole loan evidenced by a
senior or pari passu note.  At the time of the sale, transfer and assignment to
Depositor, no Mortgage Note or Mortgage was subject to any assignment (other
than assignments to the Seller), participation or pledge, and the Seller had
good title to, and was the sole owner of, each Mortgage Loan free and clear of
any and all liens, charges, pledges, encumbrances, participations, any other
ownership interests on, in or to such Mortgage Loan other than any servicing
rights appointment or similar agreement, the Other Pooling and Servicing
Agreement  and rights of the holder of a related Companion Loan pursuant to a
Co-Lender Agreement.  Seller has full right and authority to sell, assign and
transfer each Mortgage Loan, and the assignment to Depositor constitutes a
legal, valid and binding assignment of such Mortgage Loan free and clear of any
and all liens, pledges, charges or security interests of any nature encumbering
such Mortgage Loan other than the rights of the holder of a related Companion
Loan pursuant to a Co-Lender Agreement.

 
(2)
Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of Leases
(if a separate instrument), guaranty and other agreement executed by or on
behalf of the related Mortgagor, guarantor or other obligor in connection with
such Mortgage Loan is the legal, valid and binding obligation of the related
Mortgagor, guarantor or other obligor (subject to any non-recourse provisions
contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law)
and (ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 
Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by Seller in connection with
the origination of the Mortgage Loan,
 
 
B-1

--------------------------------------------------------------------------------

 
 
that would deny the Mortgagee the principal benefits intended to be provided by
the Mortgage Note, Mortgage or other Loan Documents.
 
(3)
Mortgage Provisions.  The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, nonjudicial foreclosure subject to the
limitations set forth in the Standard Qualifications.

 
(4)
Mortgage Status; Waivers and Modifications.  Since origination and except by
written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Mortgagor nor the related guarantor has been released from its material
obligations under the Mortgage Loan.

 
(5)
Lien; Valid Assignment.  Subject to the Standard Qualifications, each assignment
of Mortgage and assignment of Assignment of Leases to the Trust Fund constitutes
a legal, valid and binding assignment to the Trust Fund.  Each related Mortgage
and Assignment of Leases is freely assignable without the consent of the related
Mortgagor.  Each related Mortgage is a legal, valid and enforceable first lien
on the related Mortgagor’s fee (or if identified on the Mortgage Loan Schedule,
leasehold) interest in the Mortgaged Property in the principal amount of such
Mortgage Loan or allocated loan amount (subject only to Permitted Encumbrances
(as defined below) and the exceptions to paragraph (6) set forth on Exhibit C
(each such exception, a “Title Exception”)), except as the enforcement thereof
may be limited by the Standard Qualifications. Such Mortgaged Property (subject
to and excepting Permitted Encumbrances and the Title Exceptions) as of
origination was, and as of the Cut-Off Date, to the Seller’s knowledge, is free
and clear of any recorded mechanics’ liens, recorded materialmen’s liens and
other recorded encumbrances which are prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below), and, to the
Seller’s knowledge and subject to the rights of tenants (as tenants only)
(subject to and excepting Permitted Encumbrances and the Title Exceptions), no
rights exist which under law could give rise to any such lien or encumbrance
that would be prior to or equal with the lien of the related Mortgage, except
those which are bonded over, escrowed for or insured against by a lender’s title
insurance policy (as described below).  Notwithstanding anything herein to the
contrary, no representation is made as to the perfection of any security
interest in rents or other personal property to the extent that possession or
control of such items or actions other than the filing of Uniform Commercial
Code financing statements is required in order to effect such perfection.

 
 
B-2

--------------------------------------------------------------------------------

 
 
(6)
Permitted Liens; Title Insurance.  Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a pro
forma policy, a preliminary title policy with escrow instructions or a “marked
up” commitment, in each case binding on the title insurer) (the “Title Policy”)
in the original principal amount of such Mortgage Loan (or with respect to a
Mortgage Loan secured by multiple properties, an amount equal to at least the
allocated loan amount with respect to the Title Policy for each such property)
after all advances of principal (including any advances held in escrow or
reserves), that insures for the benefit of the owner of the indebtedness secured
by the Mortgage, the first priority lien of the Mortgage, which lien is subject
only to (a) the lien of current real property taxes, water charges, sewer rents
and assessments due and payable but not yet delinquent; (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record; (c) the exceptions (general and specific) and exclusions set
forth in such Title Policy; (d) other matters to which like properties are
commonly subject; (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Cross-Collateralized Group; and (g) if the
related Mortgage Loan is part of a Whole Loan, the rights of the holder of the
related Companion Loan pursuant to a Co-Lender Agreement; provided that none of
which items (a) through (g), individually or in the aggregate, materially and
adversely interferes with the value or current use of the Mortgaged Property or
the security intended to be provided by such Mortgage or the Mortgagor’s ability
to pay its obligations when they become due (collectively, the “Permitted
Encumbrances”).  Except as contemplated by clause (f) of the preceding sentence,
none of the Permitted Encumbrances are mortgage liens that are senior to or
coordinate and co-equal with the lien of the related Mortgage.  Such Title
Policy (or, if it has yet to be issued, the coverage to be provided thereby) is
in full force and effect, all premiums thereon have been paid and no claims have
been made by the Seller thereunder and no claims have been paid thereunder.
Neither the Seller, nor to the Seller’s knowledge, any other holder of the
Mortgage Loan, has done, by act or omission, anything that would materially
impair the coverage under such Title Policy.

 
(7)
Junior Liens.  It being understood that B notes secured by the same Mortgage as
a Mortgage Loan are not subordinate mortgages or junior liens, except for any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, there are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmens liens (which are the subject of the representation in
paragraph (5) above), and equipment and other personal property
financing).  Except as set forth on Exhibit C, the Seller has no knowledge of
any mezzanine debt secured directly by interests in the related Mortgagor.

 
(8)
Assignment of Leases and Rents.  There exists as part of the related Mortgage
File an Assignment of Leases (either as a separate instrument or incorporated
into the related Mortgage). Subject to the Permitted Encumbrances and the Title
Exceptions, each related

 
 
B-3

--------------------------------------------------------------------------------

 
 
 
Assignment of Leases creates a valid first-priority collateral assignment of, or
a valid first-priority lien or security interest in, rents and certain rights
under the related lease or leases, subject only to a license granted to the
related Mortgagor to exercise certain rights and to perform certain obligations
of the lessor under such lease or leases, including the right to operate the
related leased property, except as the enforcement thereof may be limited by the
Standard Qualifications.  The related Mortgage or related Assignment of Leases,
subject to applicable law, provides that, upon an event of default under the
Mortgage Loan, a receiver is permitted to be appointed for the collection of
rents or for the related Mortgagee to enter into possession to collect the rents
or for rents to be paid directly to the Mortgagee.

 
(9)
UCC Filings.  If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, have been submitted in proper form
for filing and/or recording), UCC financing statements in the appropriate public
filing and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Mortgage Loan documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be.  Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above.  No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.

 
(10)
Condition of Property.  Seller or the originator of the Mortgage Loan inspected
or caused to be inspected each related Mortgaged Property within six months of
origination of the Mortgage Loan and within thirteen months of the Cut-Off Date.

 
An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-Off Date.  To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.
 
(11)
Taxes and Assessments.  All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-Off

 
 
B-4

--------------------------------------------------------------------------------

 
 
 
Date have become delinquent in respect of each related Mortgaged Property have
been paid, or an escrow of funds has been established in an amount sufficient to
cover such payments and reasonably estimated interest and penalties, if any,
thereon.  For purposes of this representation and warranty, real estate taxes
and governmental assessments and other outstanding governmental charges and
installments thereof shall not be considered delinquent until the earlier of (a)
the date on which interest and/or penalties would first be payable thereon and
(b) the date on which enforcement action is entitled to be taken by the related
taxing authority.

 
(12)
Condemnation.  As of the date of origination and to the Seller’s knowledge as of
the Cut-Off Date, there is no proceeding pending, and, to the Seller’s knowledge
as of the date of origination and as of the Cut-Off Date, there is no proceeding
threatened, for the total or partial condemnation of such Mortgaged Property
that would have a material adverse effect on the value, use or operation of the
Mortgaged Property.

 
(13)
Actions Concerning Mortgage Loan.  As of the date of origination and to the
Seller’s knowledge as of the Cut-Off Date, there was no pending or filed action,
suit or proceeding, arbitration or governmental investigation involving any
Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Mortgage Loan documents or (f) the current principal use
of the Mortgaged Property.

 
(14)
Escrow Deposits.  All escrow deposits and payments required to be escrowed with
Mortgagee pursuant to each Mortgage Loan are in the possession, or under the
control, of the Seller or its servicer, and there are no deficiencies (subject
to any applicable grace or cure periods) in connection therewith, and all such
escrows and deposits (or the right thereto) that are required to be escrowed
with Mortgagee under the related Loan Documents are being conveyed by the Seller
to Depositor or its servicer.

 
(15)
No Holdbacks.  The principal amount of the Mortgage Loan stated on the Mortgage
Loan Schedule has been fully disbursed as of the Closing Date and there is no
requirement for future advances thereunder (except in those cases where the full
amount of the Mortgage Loan has been disbursed but a portion thereof is being
held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
Seller to merit such holdback).

 
(16)
Insurance.  Each related Mortgaged Property is, and is required pursuant to the
related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Loan Documents and having a
claims-paying or financial strength rating of at least “A-:VIII” from A.M. Best
Company or “A3” (or the equivalent) from Moody’s

 
 
B-5

--------------------------------------------------------------------------------

 
 
 
Investors Service, Inc. or “A-” from Standard & Poor’s Ratings Service
(collectively the “Insurance Rating Requirements”), in an amount (subject to a
customary deductible) not less than the lesser of (1) the original principal
balance of the Mortgage Loan and (2) the full insurable value on a replacement
cost basis of the improvements, furniture, furnishings, fixtures and equipment
owned by the Mortgagor and included in the Mortgaged Property (with no deduction
for physical depreciation), but, in any event, not less than the amount
necessary or containing such endorsements as are necessary to avoid the
operation of any coinsurance provisions with respect to the related Mortgaged
Property.

 
Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).
 
If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as “a Special Flood Hazard Area”, the
related Mortgagor  is required to maintain insurance  in the maximum amount
available under the National Flood Insurance Program.
 
If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.
 
The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.
 
An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained by an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or
“A-”  by Standard & Poor’s Ratings Service in an amount not less than 100% of
the SEL.
 
 
B-6

--------------------------------------------------------------------------------

 
 
The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan, the Mortgagee
(or a trustee appointed by it) having the right to hold and disburse such
proceeds as the repair or restoration progresses, or (b) to the payment of the
outstanding principal balance of such Mortgage Loan together with any accrued
interest thereon.
 
All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-Off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee.  Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums.  All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by Seller.
 
(17)
Access; Utilities; Separate Tax Lots.  Each Mortgaged Property (a) is located on
or adjacent to a public road and has direct legal access to such road, or has
access  via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Mortgage Loan requires the Mortgagor to escrow an amount sufficient to pay
taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.

 
(18)
No Encroachments.  To Seller’s knowledge based solely on surveys obtained in
connection with origination and the Mortgagee’s Title Policy (or, if such policy
is not yet issued, a pro forma title policy, a preliminary title policy with
escrow instructions or a “marked up” commitment) obtained in connection with the
origination of each Mortgage Loan, all material improvements that were included
for the purpose of determining the appraised value of the related Mortgaged
Property at the time of the origination of such Mortgage Loan are within the
boundaries of the related Mortgaged Property, except encroachments that do not
materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under the Title
Policy.  No improvements on adjoining parcels encroach onto the related
Mortgaged Property except for encroachments that do not materially and adversely
affect the value

 
 
B-7

--------------------------------------------------------------------------------

 
 
 
or current use of such Mortgaged Property or for which insurance or endorsements
were obtained under the Title Policy.  No improvements encroach upon any
easements except for encroachments the removal of which would not materially and
adversely affect the value or current use of such Mortgaged Property or for
which insurance or endorsements obtained with respect to the Title Policy.

 
(19)
No Contingent Interest or Equity Participation.  No Mortgage Loan has a shared
appreciation feature, any other contingent interest feature or a negative
amortization feature or an equity participation by Seller.

 
(20)
REMIC.  The Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Loan and (B) either: (a) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Mortgage Loan was originated at least
equal to 80% of the adjusted issue price of the Mortgage Loan on such date or
(ii) at the Closing Date at least equal to 80% of the adjusted issue price of
the Mortgage Loan on such date, provided that for purposes hereof, the fair
market value of the real property interest must first be reduced by (A) the
amount of any lien on the real property interest that is senior to the Mortgage
Loan and (B) a proportionate amount of any lien that is in parity with the
Mortgage Loan; or (b) substantially all of the proceeds of such Mortgage Loan
were used to acquire, improve or protect the real property which served as the
only security for such Mortgage Loan (other than a recourse feature or other
third-party credit enhancement within the meaning of Treasury Regulations
Section 1.860G-2(a)(1)(ii)).  If the Mortgage Loan was “significantly modified”
prior to the Closing Date so as to result in a taxable exchange under Section
1001 of the Code, it either (x) was modified as a result of the default or
reasonably foreseeable default of such Mortgage Loan or (y) satisfies the
provisions of either sub-clause (B)(a)(i) above (substituting the date of the
last such modification for the date the Mortgage Loan was originated) or
sub-clause (B)(a)(ii), including the proviso thereto.  Any prepayment premium
and yield maintenance charges applicable to the Mortgage Loan constitute
“customary prepayment penalties” within the meaning of Treasury Regulations
Section 1.860G-1(b)(2).  All terms used in this paragraph shall have the same
meanings as set forth in the related Treasury Regulations.

 
(21)
Compliance with Usury Laws.  The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charge, or prepayment premiums) of
such Mortgage Loan complied as of the date of origination with, or was exempt
from, applicable state or federal laws, regulations and other requirements
pertaining to usury.

 
(22)
Authorized to do Business.  To the extent required under applicable law, as of
the Cut-Off Date or as of the date that such entity held the Mortgage Note, each
holder of the Mortgage Note was authorized to originate, acquire and/or hold (as
applicable) the Mortgage Note in the jurisdiction in which each related
Mortgaged Property is located, or

 
 
B-8

--------------------------------------------------------------------------------

 
 
 
the failure to be so authorized does not materially and adversely affect the
enforceability of such Mortgage Loan by the Trust.

 
(23)
Trustee under Deed of Trust.  With respect to each Mortgage which is a deed of
trust, as of the date of origination and, to the Seller’s knowledge, as of the
Closing Date, a trustee, duly qualified under applicable law to serve as such,
currently so serves and is named in the deed of trust or has been substituted in
accordance with the Mortgage and applicable law or may be substituted in
accordance with the Mortgage and applicable law by the related Mortgagee.

 
(24)
Local Law Compliance.  To the Seller’s knowledge, based upon any of a letter
from any governmental authorities, a legal opinion, an architect’s letter, a
zoning consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial and multifamily
mortgage loans intended for securitization, with respect to the improvements
located on or forming part of each Mortgaged Property securing a Mortgage Loan
as of the date of origination of such Mortgage Loan (or related Whole Loan, as
applicable) and as of the Cut-Off Date, there are no material violations of
applicable zoning ordinances, building codes and land laws (collectively “Zoning
Regulations”) other than those which (i) are insured by the Title Policy or a
law and ordinance insurance policy or (ii) would not have a material adverse
effect on the value, operation or net operating income of the Mortgaged
Property.  The terms of the Loan Documents require the Mortgagor to comply in
all material respects with all applicable governmental regulations, zoning and
building laws.

 
(25)
Licenses and Permits.  Each Mortgagor covenants in the Loan Documents that it
shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon any of a letter from
any government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial and multifamily mortgage loans intended for securitization, all such
material licenses, permits and applicable governmental authorizations are in
effect.  The Mortgage Loan requires the related Mortgagor to be qualified to do
business in the jurisdiction in which the related Mortgaged Property is located.

 
(26)
Recourse Obligations.  The Loan Documents for each Mortgage Loan provide that
such Mortgage Loan (a) becomes full recourse to the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis) in any of the following
events: (i) if any voluntary petition for bankruptcy, insolvency, dissolution or
liquidation pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by the Mortgagor; (ii) Mortgagor or guarantor shall have
colluded with (or, alternatively, solicited or caused to be solicited) other
creditors to cause an involuntary bankruptcy filing with respect to the
Mortgagor or (iii) voluntary transfers of either the Mortgaged Property or
equity interests in Mortgagor made in violation of the Loan Documents; and (b)
contains provisions providing for

 
 
B-9

--------------------------------------------------------------------------------

 
 
 
recourse against the Mortgagor and guarantor (which is a natural person or
persons, or an entity distinct from the Mortgagor (but may be affiliated with
the Mortgagor) that has assets other than equity in the related Mortgaged
Property that are not de minimis), for losses and damages sustained by reason of
Mortgagor’s (i) misappropriation of rents after the occurrence of an event of
default under the Mortgage Loan, (ii) misappropriation of (A) insurance proceeds
or condemnation awards or (B) security deposits or, alternatively, the failure
of any security deposits to be delivered to Mortgagee upon foreclosure or action
in lieu thereof (except to the extent applied in accordance with leases prior to
a Mortgage Loan event of default); (iii) fraud or intentional material
misrepresentation; (iv) breaches of the environmental covenants in the Loan
Documents; or (v) commission of intentional material physical waste at the
Mortgaged Property.

 
(27)
Mortgage Releases.  The terms of the related Mortgage or related Loan Documents
do not provide for release of any material portion of the Mortgaged Property
from the lien of the Mortgage except (a) a partial release, accompanied by
principal repayment, or partial Defeasance (as defined in paragraph (32)), of
not less than a specified percentage at least equal to the lesser of (i) 110% of
the related allocated loan amount of such portion of the Mortgaged Property and
(ii) the outstanding principal balance of the Mortgage Loan, (b) upon payment in
full of such Mortgage Loan, (c) upon a Defeasance defined in (32) below, (d)
releases of out-parcels that are unimproved or other portions of the Mortgaged
Property which will not have a material adverse effect on the underwritten value
of the Mortgaged Property and which were not afforded any material value in the
appraisal obtained at the origination of the Mortgage Loan and are not necessary
for physical access to the Mortgaged Property or compliance with zoning
requirements, or (e) as required pursuant to an order of condemnation or taking
by a State or any political subdivision or authority thereof.  With respect to
any partial release under the preceding clauses (a) or (d), either: (x) such
release of collateral (i) would not constitute a “significant modification” of
the subject Mortgage Loan within the meaning of Treasury Regulations Section
1.860G-2(b)(2) and (ii) would not cause the subject Mortgage Loan to fail to be
a “qualified mortgage” within the meaning of Section 860G(a)(3)(A) of the Code;
or (y) the Mortgagee or servicer can, in accordance with the related Loan
Documents, condition such release of collateral on the related Mortgagor’s
delivery of an opinion of tax counsel to the effect specified in the immediately
preceding clause (x).  For purposes of the preceding clause (x), for all
Mortgage Loans originated after December 6, 2010, if the fair market value of
the real property constituting such Mortgaged Property after the release is not
equal to at least 80% of the principal balance of the Mortgage Loan outstanding
after the release, the Mortgagor is required to make a payment of principal in
an amount not less than the amount required by the REMIC Provisions.

 
With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, may not be
required to be applied to the restoration of the Mortgaged Property or released
to the Mortgagor, if, immediately after the release of such portion of the
Mortgaged Property from the lien of the Mortgage (but taking into account the
planned restoration) the fair market value of the real property
 
 
B-10

--------------------------------------------------------------------------------

 
 
constituting the remaining Mortgaged Property is not equal to at least 80% of
the remaining principal balance of the Mortgage Loan.
 
No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties, other than in
compliance with the REMIC Provisions.
 
(28)
Financial Reporting and Rent Rolls.  Each Mortgage requires the Mortgagor to
provide the owner or holder of the Mortgage with quarterly (other than for
single-tenant properties) and annual operating statements, and quarterly (other
than for single-tenant properties) rent rolls for properties that have leases
contributing more than 5% of the in-place base rent and annual financial
statements, which annual financial statements with respect to each Mortgage Loan
with more than one Mortgagor are in the form of an annual combined balance sheet
of the Mortgagor entities (and no other entities), together with the related
combined statements of operations, members’ capital and cash flows, including a
combining balance sheet and statement of income for the Mortgaged Properties on
a combined basis.

 
(29)
Acts of Terrorism Exclusion.  With respect to each Mortgage Loan over
$20 million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy.  With respect to each other Mortgage Loan, the related special
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) did not, as of the date of
origination of the Mortgage Loan, and, to Seller’s knowledge, do not, as of the
Cut-Off Date, specifically exclude Acts of Terrorism, as defined in TRIA, from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy.  With respect to each Mortgage Loan, the related Loan
Documents do not expressly waive or prohibit the Mortgagee from requiring
coverage for Acts of Terrorism, as defined in TRIA, or damages related thereto;
provided, however, that if TRIA or a similar or subsequent statute is not in
effect, then, provided that terrorism insurance is commercially available, the
Mortgagor under each Mortgage Loan is required to carry terrorism insurance, but
in such event the Mortgagor shall not be required to spend more than the
Terrorism Cap Amount on terrorism insurance coverage, and if the cost of
terrorism insurance exceeds the Terrorism Cap Amount, the Mortgagor is required
to purchase the maximum amount  of terrorism insurance available with funds
equal to the Terrorism Cap Amount.  The “Terrorism Cap Amount”  is the specified
percentage (which is at least equal to 200%)  of the amount of the insurance
premium that is payable at such time  in respect of the property and business
interruption/rental loss insurance required under the related Loan Documents
(without giving effect to the cost of terrorism and earthquake components of
such casualty and business interruption/rental loss insurance).

 
 
B-11

--------------------------------------------------------------------------------

 
 
(30)
Due on Sale or Encumbrance.  Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents), (a)
the related Mortgaged Property, or any equity interest of greater than 50% in
the related Mortgagor, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Loan Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Mortgagor, (iv) transfers to another holder
of direct or indirect equity in the Mortgagor, a specific Person designated in
the related Loan Documents or a Person satisfying specific criteria identified
in the related Loan Documents, such as a qualified equityholder, (v) transfers
of stock or similar equity units in publicly traded companies or (vi) a
substitution or release of collateral within the parameters of paragraphs (27)
and (32) herein or the exceptions thereto set forth on Exhibit C, or (vii) as
set forth on Exhibit B-30-1 by reason of any mezzanine debt that existed at the
origination of the related Mortgage Loan, or future permitted mezzanine debt as
set forth on Exhibit B-30-2 or (b) the related Mortgaged Property is encumbered
with a subordinate lien or security interest against the related Mortgaged
Property, other than (i) any Companion Loan of any Mortgage Loan or any
subordinate debt that existed at origination and is permitted under the related
Loan Documents, (ii) purchase money security interests (iii) any Mortgage Loan
that is cross-collateralized and cross-defaulted with another Mortgage Loan, as
set forth on Exhibit B-30-3 or (iv) Permitted Encumbrances.  The Mortgage or
other Loan Documents provide that to the extent any Rating Agency fees are
incurred in connection with the review of and consent to any transfer or
encumbrance, the Mortgagor is responsible for such payment along with all other
reasonable out-of-pocket fees and expenses incurred by the Mortgagee relative to
such transfer or encumbrance.

 
(31)
Single-Purpose Entity.  Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is
outstanding.  Both the Loan Documents and the organizational documents of the
Mortgagor with respect to each Mortgage Loan with a Cut-Off Date Principal
Balance in excess of $5 million provide that the Mortgagor is a Single-Purpose
Entity, and each Mortgage Loan with a Cut-Off Date Principal Balance of $20
million or more has a counsel’s opinion regarding non-consolidation of the
Mortgagor.  For this purpose, a “Single-Purpose Entity” shall mean an entity,
other than an individual, whose organizational documents (or if the Mortgage
Loan has a Cut-Off Date Principal Balance equal to $5 million or less, its
organizational documents or the related Loan Documents) provide substantially to
the effect that it was formed or organized solely for the purpose of owning and
operating one or more of the Mortgaged Properties securing the Mortgage Loans
and prohibit it from engaging in any

 
 
B-12

--------------------------------------------------------------------------------

 
 
 
business unrelated to such Mortgaged Property or Properties, and whose
organizational documents further provide, or which entity represented in the
related Loan Documents, substantially to the effect that it does not have any
assets other than those related to its interest in and operation of such
Mortgaged Property or Properties, or any indebtedness other than as permitted by
the related Mortgage(s) or the other related Loan Documents, that it has its own
books and records and accounts separate and apart from those of any other person
(other than a Mortgagor for a Mortgage Loan that is cross-collateralized and
cross-defaulted with the related Mortgage Loan), and that it holds itself out as
a legal entity, separate and apart from any other person or entity.

 
(32)
Defeasance.  With respect to any Mortgage Loan that, pursuant to the Loan
Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide for
defeasance as a unilateral right of the Mortgagor, subject to satisfaction of
conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date (or on or after the first date
on which payment may be made without payment of a yield maintenance charge or
prepayment penalty), and if the Mortgage Loan permits partial releases of real
property in connection with partial defeasance, the revenues from the collateral
will be sufficient to pay all such scheduled payments calculated on a principal
amount equal to a specified percentage at least equal to the lesser of (i) 110%
of the allocated loan amount for the real property to be released and (ii) the
outstanding principal balance of the Mortgage Loan; (iv) the Mortgagor is
required to provide a certification from an independent certified public
accountant that the collateral is sufficient to make all scheduled payments
under the Mortgage Note as set forth in (iii) above, (v) if the Mortgagor would
continue to own assets in addition to the defeasance collateral, the portion of
the Mortgage Loan secured by defeasance collateral is required to be assumed (or
the Mortgagee may require such assumption) by a Single-Purpose Entity; (vi) the
Mortgagor is required to provide an opinion of counsel that the Mortgagee has a
perfected security interest in such collateral prior to any other claim or
interest; and (vii) the Mortgagor is required to pay all rating agency fees
associated with defeasance (if rating confirmation is a specific condition
precedent thereto) and all other reasonable out-of-pocket expenses associated
with defeasance, including, but not limited to, accountant’s fees and opinions
of counsel.

 
(33)
Fixed Interest Rates.  Each Mortgage Loan bears interest at a rate that remains
fixed throughout the remaining term of such Mortgage Loan, except in situations
where default interest is imposed.

 
(34)
Ground Leases.   For purposes of this Exhibit B, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not

 
 
B-13

--------------------------------------------------------------------------------

 
 
 
include industrial development agency (IDA) or similar leases for purposes of
conferring a tax abatement or other benefit.

 
With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of Seller, its
successors and assigns, Seller represents and warrants that:
 
 
(a)
The Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction.  The Ground Lease or an estoppel or other
agreement received from the ground lessor permits the interest of the lessee to
be encumbered by the related Mortgage and does not restrict the use of the
related Mortgaged Property by such lessee, its successors or assigns in a manner
that would materially adversely affect the security provided by the related
Mortgage.  No material change in the terms of the Ground Lease had occurred
since the origination of the Mortgage Loan, except as reflected in any written
instruments which are included in the related Mortgage File;

 
 
(b)
The lessor under such Ground Lease has agreed in a writing included in the
related Mortgage File (or in such Ground Lease) that the Ground Lease may not be
amended or  modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 
 
(c)
The Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by either Mortgagor or the Mortgagee) that extends not less
than 20 years beyond the stated maturity of the related Mortgage Loan, or 10
years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an actual
360 basis, substantially amortizes);

 
 
(d)
The Ground Lease either (i) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Mortgage, except for the related fee interest
of the ground lessor and the Permitted Encumbrances, or (ii)  is subject to a
subordination, non-disturbance and attornment agreement to which the Mortgagee
on the lessor’s fee interest in the Mortgaged Property is subject;

 
 
(e)
The Ground Lease does not place commercially unreasonably restrictions on the
identity of the Mortgagee and the Ground Lease is assignable to the holder of
the Mortgage Loan and its successors and assigns without the consent of the
lessor thereunder (provided that proper notice is delivered to the extent
required in accordance with the Ground Lease), and in the event it is so
assigned, it is further assignable by the holder of the Mortgage Loan and its
successors and assigns without the consent of (but with prior notice to) the
lessor;

 
 
B-14

--------------------------------------------------------------------------------

 
 
 
(f)
The Seller has not received any written notice of material default under or
notice of termination of such Ground Lease.  To the Seller’s knowledge, there is
no material default under such Ground Lease and no condition that, but for the
passage of time or giving of notice, would result in a material default under
the terms of such Ground Lease and to the Seller’s knowledge, such Ground Lease
is in full force and effect as of the Closing Date;

 
 
(g)
The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the Mortgagee written notice of any default, and
provides that no notice of default or termination is effective against the
Mortgagee unless such notice is given to the Mortgagee;

 
 
(h)
The Mortgagee is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of the lessee under the
Ground Lease through legal proceedings) to cure any default under the Ground
Lease which is curable after the Mortgagee’s receipt of notice of any default
before the lessor may terminate the Ground Lease;

 
 
(i)
The Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by a prudent commercial mortgage lender;

 
 
(j)
Under the terms of the Ground Lease, an estoppel or other agreement received
from the ground lessor and the related Mortgage (taken together), any related
insurance proceeds or the portion of the condemnation award allocable to the
ground lessee’s interest (other than (i) de minimis amounts for minor casualties
or (ii) in respect of a total or substantially total loss or taking as addressed
in subpart (k)) will be applied either to the repair or to restoration of all or
part of the related Mortgaged Property with (so long as such proceeds are in
excess of the threshold amount specified in the related Loan Documents) the
Mortgagee or a trustee appointed by it having the right to hold and disburse
such proceeds as repair or restoration progresses, or to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest;

 
 
(k)
In the case of a total or substantially total taking or loss, under the terms of
the Ground Lease, an estoppel or other agreement and the related Mortgage (taken
together), any related insurance proceeds, or portion of the condemnation award
allocable to ground lessee’s interest in respect of a total or substantially
total loss or taking of the related Mortgaged Property to the extent not applied
to restoration, will be applied first to the payment of the outstanding
principal balance of the Mortgage Loan, together with any accrued interest; and

 
 
(l)
Provided that the Mortgagee cures any defaults which are susceptible to being
cured, the ground lessor has agreed to enter into a new lease with Mortgagee
upon termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.

 
 
B-15

--------------------------------------------------------------------------------

 
 
(35)
Servicing.  The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 
(36)
Origination and Underwriting.  The origination practices of the Seller (or the
related originator if the Seller was not the originator) with respect to each
Mortgage Loan have been, in all material respects, legal and as of the date of
its origination, such Mortgage Loan (or the related Whole Loan, as applicable)
and the origination thereof complied in all material respects with, or was
exempt from, all requirements of federal, state or local law relating to the
origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit B.

 
(37)
No Material Default; Payment Record.  No Mortgage Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required debt service payments since origination, and as of the date hereof, no
Mortgage Loan is more than 30 days delinquent (beyond any applicable grace or
cure period) in making required payments as of the Closing Date.  To the
Seller’s knowledge, there is (a) no material default, breach, violation or event
of acceleration existing under the related Mortgage Loan, or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in this Exhibit B (including, but not limited to, the prior sentence).  No
person other than the holder of such Mortgage Loan may declare any event of
default under the Mortgage Loan or accelerate any indebtedness under the Loan
Documents.

 
(38)
Bankruptcy.  As of the date of origination of the related Mortgage Loan and to
the Seller’s knowledge as of the Cut-Off Date, neither the Mortgaged Property
(other than any tenants of such Mortgaged Property), nor any portion thereof, is
the subject of, and no Mortgagor, guarantor or tenant occupying a single-tenant
property is a debtor in state or federal bankruptcy, insolvency or similar
proceeding.

 
(39)
Organization of Mortgagor.  With respect to each Mortgage Loan, in reliance on
certified copies of the organizational documents of the Mortgagor delivered by
the Mortgagor in connection with the origination of such Mortgage Loan (or
related Whole Loan, as applicable), the Mortgagor is an entity organized under
the laws of a state of the United States of America, the District of Columbia or
the Commonwealth of Puerto Rico.  Except with respect to any Mortgage Loan that
is cross-collateralized and cross defaulted with another Mortgage Loan, no
Mortgage Loan has a Mortgagor that is an affiliate of another Mortgagor.

 
 
B-16

--------------------------------------------------------------------------------

 
 
(40)
Environmental Conditions.  A Phase I environmental site assessment (or update of
a previous Phase I and or Phase II site assessment) and, with respect to certain
Mortgage Loans, a Phase II environmental site assessment (collectively, an
“ESA”) meeting ASTM requirements conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA (i)
did not identify the existence of recognized environmental conditions (as such
term is defined in ASTM E1527-05 or its successor, hereinafter “Environmental
Condition”) at the related Mortgaged Property or the need for further
investigation, or (ii) if the existence of an Environmental Condition or need
for further investigation was indicated in any such ESA, then at least one of
the following statements is true:  (A) an amount reasonably estimated by a
reputable environmental consultant to be sufficient to cover the estimated cost
to cure any material noncompliance with applicable Environmental Laws or the
Environmental Condition has been escrowed by the related Mortgagor and is held
or controlled by the related Mortgagee; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, the only recommended action in the
ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Mortgagor that, based on the ESA,
can reasonably be expected to mitigate the identified risk; (C) the
Environmental Condition identified in the related environmental report was
remediated or abated in all material respects prior to the date hereof, and, if
and as appropriate, a no further action or closure letter was obtained from the
applicable governmental regulatory authority (or the environmental issue
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) an environmental policy or a
lender’s pollution legal liability insurance policy meeting the requirements set
forth below that covers liability for the identified circumstance or condition
was obtained from an insurer rated no less than A- (or the equivalent) by
Moody’s, S&P and/or Fitch; (E) a party not related to the Mortgagor was
identified as the responsible party for such condition or circumstance and such
responsible party has financial resources reasonably estimated to be adequate to
address the situation; or (F) a party related to the Mortgagor having financial
resources reasonably estimated to be adequate to address the situation is
required to take action.  To Seller’s knowledge, except as set forth in the ESA,
there is no Environmental Condition (as such term is defined in ASTM E1527-05 or
its successor) at the related Mortgaged Property.

 
(41)
Appraisal.  The Mortgage File contains an appraisal of the related Mortgaged
Property with an appraisal date within 6 months of the Mortgage Loan origination
date, and within 12 months of the Closing Date.  The appraisal is signed by an
appraiser who is a Member of the Appraisal Institute (“MAI”) and, to the
Seller’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan. Each appraiser has represented in such appraisal or in a supplemental
letter that the appraisal satisfies the requirements of the “Uniform Standards
of Professional Appraisal Practice” as adopted by the Appraisal Standards Board
of the Appraisal Foundation.

 
 
B-17

--------------------------------------------------------------------------------

 
 
(42)
Mortgage Loan Schedule.  The information pertaining to each Mortgage Loan which
is set forth in the Mortgage Loan Schedule is true and correct in all material
respects as of the Cut-Off Date and contains all information required by the
Pooling and Servicing Agreement to be contained therein.

 
(43)
Cross-Collateralization.  No Mortgage Loan is cross-collateralized or
cross-defaulted with any other Mortgage Loan that is outside the Mortgage Pool,
except as set forth on Exhibit B-30-3.

 
(44)
Advance of Funds by the Seller.  After origination, no advance of funds has been
made by Seller to the related Mortgagor other than in accordance with the Loan
Documents, and, to Seller’s knowledge, no funds have been received from any
person other than the related Mortgagor or an affiliate for, or on account of,
payments due on the Mortgage Loan (other than as contemplated by the Loan
Documents, such as, by way of example and not in limitation of the foregoing,
amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if required or
contemplated under the related lease or Loan Documents).  Neither Seller nor any
affiliate thereof has any obligation to make any capital contribution to any
Mortgagor under a Mortgage Loan, other than contributions made on or prior to
the date hereof.

 
(45)
Compliance with Anti-Money Laundering Laws.  Seller has complied in all material
respects with all applicable anti-money laundering laws and regulations,
including without limitation the USA Patriot Act of 2001 with respect to the
origination of the Mortgage Loan.

 
For purposes of these representations and warranties, “Mortgagee” shall mean the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.
 
For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
shall mean, except where otherwise expressly set forth herein, the actual state
of knowledge or belief of the Seller, its officers and employees directly
responsible for the underwriting, origination, servicing or sale of the Mortgage
Loans regarding the matters expressly set forth herein.
 
 
B-18

--------------------------------------------------------------------------------

 
 
Exhibit B-30-1
 
List of Mortgage Loans with Current Mezzanine Debt
 
Loan Number
Mortgage Loan
N/A
N/A

 
 
B-30-1-1

--------------------------------------------------------------------------------

 
 
Exhibit B-30-2
 
List of Mortgage Loans with Permitted Mezzanine Debt
 
Loan Number
Mortgage Loan
2
Empire Hotel & Retail

 
 
B-30-2-1

--------------------------------------------------------------------------------

 
 
Exhibit B-30-3
 
List of Cross-Collateralized and Cross-Defaulted Mortgage Loans
 
Loan Number
Mortgage Loan
N/A
N/A

 
 
B-30-3-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 
Representation
Number on Exhibit B
 
Mortgage Loan
 
Description of Exception
 
All Representations
 
 
Westin Memphis (No. 12)
 
 
For purposes of Exhibit B and Exhibit C, the defined term “Mortgaged Property”
with respect to the related Mortgage Loan shall include the related borrower’s
right to park in the adjacent parking garage pursuant to and in accordance with
the a garage parking lease agreement but does not include any interest in the
land or improvements leased thereby.
 
(16) Insurance
 
 
Empire Hotel & Retail (No. 2)
 
 
The Mortgage Loan Documents require business interruption insurance coverage for
a period of twelve (12) months, rather than eighteen (18) months.
 
(16) Insurance
 
 
Pin Oak Portfolio – North Parcel (No. 10)
 
 
The Mortgage Loan Documents provide that the lender is entitled to hold and
disburse insurance proceeds in excess of $500,000 per each of three individual
Mortgaged Properties (as opposed to 5% of the then outstanding principal loan
amount).  Since the Mortgage Loan Documents permit partial prepayment without
prepayment premium, under certain circumstances depending on the order of
prepayment and release of the parcels, the Mortgage Loan Documents may impose a
threshold higher than 5% of the then outstanding principal loan amount to
determine when lender can hold and disburse the proceeds.
 
(16) Insurance
 
 
Grand Oaks Apartments (No. 41)
 
 
The Mortgage Loan Documents require at least ten (10) days notice to the
Mortgagee prior to the termination or cancellation of insurance policies arising
from the failure of the related borrower to renew such insurance policies.
 
(16) Insurance
 
 
221-223 East Broadway (No. 47); SST Morgan Hill Self Storage (No. 66)
 
 
For each of the Mortgage Loans, the Mortgage Loan Documents permit lender to
hold and disburse insurance proceeds in excess of 5% of the original loan amount
(as opposed to the then outstanding loan amount).  As the Mortgage Loan
amortizes, therefore, the Mortgage Loan Documents impose a threshold higher than
5% of the then outstanding principal loan amount to determine when lender can
hold and disburse the proceeds.
 
(16) Insurance
 
 
Glenmont Retail (No. 49)
 
 
A parcel within the Mortgaged Property is ground leased by the related
Mortgagor, pursuant to an arrangement whereby the Mortgagor owns fee title to
the land, and the ground lessee owns and insures the improvements located
thereon.  So long as such ground lease remains in full force and effect, and the
ground lessee maintains separate casualty insurance covering such ground leased
portion of the Mortgaged Property and the improvements thereon, the Mortgagor is
not required to maintain insurance on such portion of the Mortgaged Property in
accordance with the applicable provisions of the Mortgage Loan Documents.

 
 
C-1

--------------------------------------------------------------------------------

 
 
Representation
Number on Exhibit B
 
Mortgage Loan
 
Description of Exception

 
(16) Insurance
 
 
290 West Self Storage (No. 64)
 
 
The Mortgage Loan Documents require at least ten (10) days notice to the
Mortgagee prior to the termination or cancellation of insurance policies arising
from the failure of the related borrower to renew such insurance policies.
 
(16) Insurance
 
 
CVS – Pleasant Grove, AL (No. 68)
 
 
The Mortgage Loan Documents permit the sole tenant at the Mortgaged Property,
Alabama CVS Pharmacy, L.L.C., to self-insure for so long as such tenant
maintains its status as an entity with a long term unsecured debt rating of at
least “BBB-” (an “Investment Grade Credit Company”) or for so long as 100% of
the ownership interests in such tenant are directly or indirectly held by an
Investment Grade Credit Company.  Additionally, with respect to business
interruption insurance, the Mortgage Loan documents require coverage through the
date of completion of restoration, plus an extended period until the earlier of
(i) income at the Mortgaged Property returns to its pre-casualty level, and (ii)
six months from the date of completion of restoration.
 
(18) No Encroachments
 
 
Westin Memphis (No. 12)
 
 
The improvements on the related Mortgaged Property encroach over the Gayoso
Bayou Drainage Easement which runs under the hotel located on the related
Mortgaged Property.
 
(24) Local Law Compliance
 
 
Empire Hotel & Retail (No. 2)
 
 
As of the date of origination of the Mortgage Loan, a temporary certificate of
occupancy had lapsed and certain permits were not in full force and effect with
respect to the restaurant, bar and pool uses on the penthouse and rooftop of the
related Mortgaged Property.  The Mortgage Loan Documents require the related
Mortgagor to obtain a valid certificate of occupancy and all required permits
for such area on or before January 6, 2014.  In the event the related Mortgagor
is unable to obtain such certificate or permits, the Mortgagor is required to
terminate operation of the penthouse and rooftop uses.  The Mortgaged Property
is additionally lacking place of assembly permits required for certain portions
of the Mortgaged Property.  The Mortgage Loan Documents require the related
Mortgagor to obtain such permits (i) in the case of place of assembly permits
related to the rooftop and penthouse area, by January 6, 2014, and (ii) in the
case of place of assembly permits related to other portions of the Mortgaged
Property, within ninety (90) days of the date of the origination of the Mortgage
Loan.

 
 
C-2

--------------------------------------------------------------------------------

 
 
Representation
Number on Exhibit B
 
Mortgage Loan
 
Description of Exception

 
(24) Local Law Compliance
 
 
Bayou Village (No. 70)
 
 
The related Mortgaged Property is legal nonconforming with respect to its
permitted use, and such non-conformity is not covered by a law and ordinance
insurance policy.  The provisions of the zoning code provide, with respect to
destruction of a structure with non-conforming use:  “If a structure that
contains a nonconforming use is destroyed to the extent of fifty (50) percent or
more of its appraised value by fire or natural calamity or is voluntarily razed
or is required by law to be razed, the nonconforming use shall not be resumed.
The determination of the extent of damage or destruction under this subsection
shall be based on the ratio of the estimated cost of restoring the structure to
its condition before the damage or destruction to the estimated cost of
duplicating the entire structure as it existed prior to the damage or
destruction.”
 
(25) Licenses and Permits
 
 
Empire Hotel & Retail (No. 2)
 
 
As of the date of origination of the Mortgage Loan, a temporary certificate of
occupancy had lapsed and certain permits were not in full force and effect with
respect to the restaurant, bar and pool uses on the penthouse and rooftop of the
related Mortgaged Property.  The Mortgage Loan Documents require the related
Mortgagor to obtain a valid certificate of occupancy and all required permits
for such area on or before January 6, 2014.  In the event the related Mortgagor
is unable to obtain such certificate or permits, the Mortgagor is required to
terminate operation of the penthouse and rooftop uses.  The Mortgaged Property
is additionally lacking place of assembly permits required for certain portions
of the Mortgaged Property.  The Mortgage Loan Documents require the related
Mortgagor to obtain such permits (i) in the case of place of assembly permits
related to the rooftop and penthouse area, by January 6, 2014, and (ii) in the
case of place of assembly permits related to other portions of the Mortgaged
Property, within ninety (90) days of the date of the origination of the Mortgage
Loan.
 
(26) Recourse Obligations
 
 
Ascentia MHC Portfolio (No. 4)
 
 
The Mortgage Loan Documents limit full recourse for transfers of the related
Mortgaged Property or equity interests in the related Mortgagor made in
violation of the Mortgage Loan Documents to those transfers where (i) such
breach was material, (ii) the Mortgagor failed to correct such breach within ten
(10) days notice from lender, and (iii) such breach is a violation of the
Mortgage Loan Agreement.

 
 
C-3

--------------------------------------------------------------------------------

 
 
Representation
Number on Exhibit B
 
Mortgage Loan
 
Description of Exception

 
(26) Recourse Obligations
 
 
Residence Inn Boston Harbor (No. 8); Residence Inn Boston Harbor – fee interest
(No. 61)
 
 
The Mortgage Loan documents for each Mortgage Loan limit full recourse to
Mortgagor and the related guarantor for transfers of the related Mortgaged
Property or equity interests in the related Mortgagor made in violation of the
related Mortgage Loan Documents to those transfers where (i) such breach was
material, (ii) the related Mortgagor failed to correct such breach within thirty
(30) days notice from lender, and (iii) such breach is a violation of the
related Mortgage Loan Agreement (except for matters related to liens from taxes
or labor that are otherwise subject to recourse to Mortgagor and guarantor for
losses and damages sustained by lender).  Additionally, for each Mortgage Loan,
the related Mortgage Loan Documents require that, in connections with recourse
to Mortgagor and guarantor for losses and damages sustained by lender arising
out of a violation of the environmental covenants, lender must forego exercising
its rights against Mortgagor and guarantor and seek recourse from an
environmental insurance policy on the property until the shorter of (1) the
expiration of six (6) months after a written claim under such environmental
insurance policy, without payment by the insurer, (2) the refusal in writing by
the insurer of the defense of any claim or the coverage after a written claim
upon the insurer under the environmental insurance policy or (3) such shorter
time, if in the sole but commercially reasonable judgment of the lender, any
delay shall endanger any tenant or other occupant of the related Mortgaged
Property or their guests or the general public or may materially and adversely
affect the value of the related Mortgaged Property if not immediately addressed;
provided, however, (i) the related Mortgagor and related guarantor are primarily
liable for any deductible under such policy, and (ii) the related Mortgagor and
guarantor are primarily liable for losses (including any remediation costs) not
covered by such policy or losses (including any remediation costs) in excess of
the coverage under such policy.
 
(26) Recourse Obligations
 
 
221-223 East Broadway (No. 47)
 
 
The Mortgage Loan Documents limit full recourse to Mortgagor and the related
guarantor for transfers of the related Mortgaged Property or equity interests in
the related Mortgagor made in violation of the Mortgage Loan Documents to those
transfers where (i) such breach was material, (ii) the Mortgagor failed to
correct such breach within thirty (30) days notice from lender, and (iii) such
breach is a violation of the Mortgage Loan Agreement.
 
(26) Recourse Obligations
 
 
CVS – Pleasant Grove, AL (No. 68)
 
 
The Mortgage Loan Documents provide recourse to Mortgagor and the related
nonrecourse carveout guarantor, limited to losses and damages sustained by
lender, arising out of transfers, in violation of the Mortgage Loan Documents,
of ownership interests in a non-managing member of Mortgagor over which the
related recourse carveout guarantor has no control or consent rights thereto.

 
 
C-4

--------------------------------------------------------------------------------

 
 
Representation
Number on Exhibit B
 
Mortgage Loan
 
Description of Exception

 
(27) Mortgage Releases
 
 
Pin Oak Portfolio – North Parcel (No. 10)
 
 
The Mortgage Loan Documents permit the Mortgagor, provided certain conditions
are satisfied, to subdivide the Mortgaged Property.  Following such subdivision,
the Mortgage Loan Documents permit the Mortgagor to release a portion of the
Mortgaged Property with prepayment of an amount equal to the allocated loan
amount at the origination of the Mortgage Loan.
 
(28) Financial Reporting and Rent Rolls
 
 
Amsdell New Jersey Self Storage Portfolio (No. 30)
 
 
The Mortgage Loan Documents do not require annual combined balance sheets for
the two (2) joint and several Mortgagors.
 
(29) Acts of Terrorism Exclusion
 
 
Tower Colorado (No. 43)
 
 
If the Mortgagor is required to obtain a stand-alone policy covering acts of
terrorism, the related Mortgagor is not required to pay insurance premiums with
respect to such policy in excess of an amount equal to 150% of the aggregate
insurance premiums payable under the Mortgage Loan Documents with respect to
casualty, liability and rent loss/business interruption for the last policy year
in which coverage for terrorism was not excluded.  If the insurance premiums for
such policy exceed such cap, lender may either (1) purchase such stand-alone
terrorism policy (with Mortgagor paying such portion of the premiums with regard
thereto equal to such cap) or (2) modify the deductible amounts, policy limits
and other required policy terms to reduce such premiums to the cap.
 
(29) Acts of Terrorism Exclusion
 
 
CVS – Pleasant Grove, AL (No. 68)
 
 
The Mortgage Loan Documents permit the sole tenant at the Mortgaged Property,
Alabama CVS Pharmacy, L.L.C., to provide required coverage for “acts of
terrorism” through self-insurance for so long as such tenant maintains its
status as an entity with a long term unsecured debt rating of at least “BBB-”
(an “Investment Grade Credit Company”) or for so long as 100% of the ownership
interests in such tenant are directly or indirectly held by an Investment Grade
Credit Company.
 
(31) Single-Purpose Entity
 
 
Ascentia MHC Portfolio (No. 4)
 
 
Certain of the individual Mortgagors are recycled entities that previously owned
mobile home units on the Mortgaged Property that were transferred to an
affiliate of the Mortgagors prior to the origination of the related Mortgage
Loan.

 
 
C-5

--------------------------------------------------------------------------------

 
 
Representation
Number on Exhibit B
 
Mortgage Loan
 
Description of Exception

 
(31) Single-Purpose Entity
 
 
Ascentia MHC Portfolio (No. 4)
 
 
Certain mobile homes at the individual Mortgaged Properties are owned by an
affiliate of the Mortgagor (such affiliate, the “Affiliated Owner”). The
occupants of such mobile homes pay a separate rent for (i) the pads (which rents
are property of the Mortgagor; such rents, the “Pad Site Rents”) and (ii) the
mobile homes (which rents is property of the Affiliated Owner; such rents, the
“Mobile Home Rents”).  The Mortgagor, the Affiliated Owner, the
borrower-affiliated property manager (“Affiliated Manager”), and lender entered
into a four-party agreement (the “Four-Party Agreement”) which provides that, in
the event a tenant remits the Pad Site Rents and the Mobile Home Rents in a
single payment or into a single account (either, a “Unified Payment”), the
Affiliated Manager shall deposit the Unified Payment into its operating account
maintained by the Affiliated Manager and the Mortgagor, Affiliated Manager and
Affiliated Owner, as applicable, shall (i) account for rents in such a manner
such that Pad Sites Rents owed to Mortgagor are readily ascertainable and
identifiable as separate and apart from Mobile Home Rents owed to Affiliated
Owner; (ii) remit the Pad Site Rents to the Mortgagor’s restricted account
within two (2) days of receipt; (iii) during a trigger period under the Mortgage
Loan Documents or after the bankruptcy of Affiliated Manager or Affiliated
Owner, send written notices to tenants with instructions to remit separate
payments for the Mobile Home Rents to Affiliated Owner into a separate account
held by Affiliated Owner or Affiliated Manager (such notices are to be sent each
time a tenant makes a Unified Payment until such tenant complies).
 
(31) Single-Purpose Entity
 
 
Westin Memphis (No. 12)
 
 
The members of the borrower have waived limitations on liability under the
limited liability company act and are fully liable for the debts of the
borrower.
 
(31) Single-Purpose Entity
 
 
Grand Oaks Apartments (No. 41)
 
 
The Mortgagor is a recycled entity that previously owned an unrelated property
which such unrelated property was sold by Mortgagor prior to the origination
date of the Mortgage Loan.
 
(32) Defeasance
 
 
Pin Oak Portfolio – North Parcel (No. 10)
 
 
The Mortgage Loan Documents permit the Mortgagor, provided certain conditions
are satisfied, to subdivide the Mortgaged Property.  Following such permitted
subdivision in accordance with the terms of Mortgage Loan Documents, the
Mortgage Loan Documents permit the Mortgagor to defease a portion of the
Mortgaged Property in an amount equal to the allocated loan amount of such
subdivided parcel at the origination of the Mortgage Loan.
 
(32) Defeasance
 
 
Lakeside Budget Storage (No. 62)
 
 
With respect to any Defeasance, the Mortgage Loan Documents require the
Mortgagor to provide a certificate from a firm of independent accountants
reasonably acceptable to the lender certifying that the total defeasance
collateral is sufficient to make all scheduled payments under the related
Mortgage Note.

 
 
C-6

--------------------------------------------------------------------------------

 
 
Representation
Number on Exhibit B
 
Mortgage Loan
 
Description of Exception

 
(34) Ground Leases
 
 
Residence Inn Boston Harbor (No. 8)
 
 
The ground lease constituting collateral for the related Mortgage Loan provides
that any assignments following subsequent to first sale following a foreclosure
or deed-in-lieu of foreclosure are subject to the related ground lessor’s
consent.  Additionally, the related Mortgagor cannot sublet without the ground
lessor’s prior written consent, except that the related Mortgagor may enter into
subleases for reasonable portions of the Mortgaged Property for services of
offices reasonably related to hotel operations, provided that such subleases
shall not reduce the number of guest rooms below 168 and, provided, further,
that no such sublease extends beyond the term of the ground lease or is for a
term in excess of ten (10) years.
 
(34) Ground Lease
 
 
Westin Memphis (No. 12)
 
 
The ground lease (the “Westin Ground Lease”) is a sub-sub-ground lease structure
creating a triple bankruptcy risk (i.e., the risk that any one or more of (i)
The City of Memphis (the “City”), (ii) Beale Street Development Corporation
(“Beale Street”) or (iii) Performa Entertainment Real Estate, Inc. (“Performa”)
goes bankrupt and rejects its respective ground lease or sub-ground lease).
 
No representations are made with respect to the leasehold in interest in the
parking garage property.
 
Performa, which is the sub-lessor to the related Mortgagor, is a debtor in an
ongoing Chapter 11 Bankruptcy proceeding.
 
The estoppel provided to lender and borrower (the “Ground Lease Estoppel”)
provides that upon the expiration or termination of the prime ground lease or
the sub-ground lease including a rejection in bankruptcy, the Westin Ground
Lease shall remain in full force and effect, as a direct lease between the
borrower and the City or Beale Street, as applicable, and borrower will attorn
to the City or Beale as appropriate and neither the City nor Beale will disturb
borrower.  The Ground Lease Estoppel has not been approved by the bankruptcy
court. In the event the Ground Lease Estoppel is not approved by the bankruptcy
court, the agreements contained therein could be determined to be invalid or
otherwise non-binding on Performa.

 
 
C-7

--------------------------------------------------------------------------------

 
 
Representation
Number on Exhibit B
 
Mortgage Loan
 
Description of Exception

 
(a)
 
 
Westin Memphis (No. 12)
 
 
Under the Westin Ground Lease, the Mortgagor can use the leased premises solely
for the purpose of an approximately 201 room full, service, first class, upscale
hotel with a bar, restaurant and a gift shop, or other uses incidental thereto
and customary for the operation of an upscale, first class, full service hotel,
and for no other use or purpose whatsoever.
 
The Westin Ground Lease required the consent of Performa, which shall not be
unreasonably withheld, to certain alterations to the hotel, entering into a
lease for the restaurant at the hotel and a change in the franchisor.
 
Performa’s representation regarding amendments is in the Ground Lease Estoppel,
which has not been approved by the bankruptcy court.   As a result such
provisions may not be binding upon Performa.
 
(b)
 
 
Westin Memphis (No. 12)
 
 
No exception relating to the requirement of Mortgagee’s prior written consent to
any modification or termination of the Westin Ground Lease, as fully set forth
in representation 34(b), is required, provided the Ground Lease Estoppel is
approved by the bankruptcy court.  In the event the Ground Lease Estoppel is not
approved by the bankruptcy court, the provisions thereof may not be binding upon
Performa.
 
(d)
 
 
Westin Memphis (No. 12)
 
 
No exception relating to the priority of the Westin Ground Lease or the
existence of subordination non-disturbance and attornment agreement, as fully
set forth in representation 34(d), is required, provided the Ground Lease
Estoppel is approved by the bankruptcy court.  In the event the Ground Lease
Estoppel is not approved by the bankruptcy court, the provisions thereof may not
be binding upon Performa.
 
(e)
 
 
Westin Memphis (No. 12)
 
 
No exception relating to the assignee of and assignability of the Westin Ground
Lease, as fully set forth in representation 34(e), is required, provided the
Ground Lease Estoppel is approved by the bankruptcy court.  In the event the
Ground Lease Estoppel is not approved by the bankruptcy court, the provisions
thereof may not be binding upon Performa.
 
(f)
 
 
Westin Memphis (No. 12)
 
 
No exception relating to existence of material defaults of the Westin Ground
Lease, as fully set forth in representation 34(f), is required, provided the
Ground Lease Estoppel is approved by the bankruptcy court.  In the event the
Ground Lease Estoppel is not approved by the bankruptcy court, the provisions
thereof may not be binding upon Performa.
 
(g)
 
 
Westin Memphis (No. 12)
 
 
No exception relating to the Mortgagee notice requirements, as fully set forth
in representation 34(g), is required, provided the ancillary agreement between
Performa and the Mortgagor is approved by the bankruptcy court.  In the event
the ancillary agreement is not approved by the bankruptcy court, the provisions
thereof may not be binding upon Performa.

 
 
C-8

--------------------------------------------------------------------------------

 
 
Representation
Number on Exhibit B
 
Mortgage Loan
 
Description of Exception

 
(h)
 
 
Westin Memphis (No. 12)
 
 
No exception relating to the allowance of sufficient time for Mortgagee to gain
possession of the Mortgaged Property to cure any default, as fully set forth in
representation 34(h), is required, provided the Ground Lease Estoppel is
approved by the bankruptcy court.  In the event the Ground Lease Estoppel is not
approved by the bankruptcy court, the provisions thereof may not be binding upon
Performa.
 
(l)
 
 
Westin Memphis (No. 12)
 
 
No exception relating to the obligation of ground lessor to enter into a
replacement lease in the event lender cures any defaults susceptible to cure, as
fully set forth in representation 34(h), is required, provided the Ground Lease
Estoppel is approved by the bankruptcy court.  In the event the Ground Lease
Estoppel is not approved by the bankruptcy court, the provisions thereof may not
be binding upon Performa..
 
(34(b)) Ground Leases
 
 
Executive Airport Business Center (No. 65)
 
 
The related ground lessor under the Ground Lease has not agreed in writing that
the Ground Lease may not be amended, modified, terminated or cancelled without
the prior written consent of the Mortgagee.
 
(34(j)) Ground Leases
 
 
Executive Airport Business Center (No. 65)
 
 
Neither the terms of the Ground Lease nor an estoppel or other agreement
provides the Mortgagee with the right to hold and disburse insurance proceeds,
as fully set forth in representation 34(j).
 
(37) No Material Default; Payment Record
 
 
Ascentia MHC Portfolio (No. 4)
 
 
The Mortgage Loan Documents require the Mortgagor, within thirty (30) days of
the origination of the Mortgage Loan, to deliver to lender evidence satisfactory
to lender that certain Promissory Notes dated December 31, 2012 issued by one
(1) of the nonrecourse carveout guarantors, in connection with the redemption of
certain interests in the related Mortgagors and their affiliates in the total
aggregate amount of $7,307,498 (collectively, the “Redemption Notes”) have been
paid in full and that there are no outstanding claims and liabilities with
respect to such Redemption Notes.
 
(38) Bankruptcy
 
 
Westin Memphis (No. 12)
 
 
Performa Entertainment Real Estate, Inc., the lessee under the ground sublease
for the Mortgaged Property and the lessor under the ground sub-sublease with the
Mortgagor is a debtor in an ongoing Chapter 11 bankruptcy proceeding.
 
(39) Organization of Mortgagor
 
 
Residence Inn Boston Harbor (No. 8); Residence Inn Boston Harbor – fee interest
(No. 61)
 
 
The Mortgagor under each of these Mortgage Loans is affiliated with the other
Mortgagor.

 
 
C-9

--------------------------------------------------------------------------------

 
 
Representation
Number on Exhibit B
 
Mortgage Loan
 
Description of Exception

 
(39) Organization of Mortgagor
 
 
Pin Oak Portfolio – North Parcel (No. 10); Pin Oak Portfolio – South Parcel
(No. 28)
 
 
The Mortgagor under each of these Mortgage Loans is affiliated with the other
Mortgagor.
 
(39) Organization of Mortgagor
 
 
Amsdell New Jersey Self Storage Portfolio (No. 30); Amsdell - O’Storage
Portfolio (No. 55)
 
 
The Mortgagor under each of these Mortgage Loans is affiliated with the other
Mortgagor.
 
(39) Organization of Mortgagor
 
 
Stor-All Tchoupitoulas (No. 39); Stor-All Pontchartrain (No. 51)
 
 
The Mortgagor under each of these Mortgage Loans is affiliated with the other
Mortgagor.
 
(39) Organization of Mortgagor
 
 
Storage Pros Michigan Portfolio (No. 59); Storage Pros Fall River (No. 63)
 
 
The Mortgagor under each of these Mortgage Loans is affiliated with the other
Mortgagor.
 
(41) Appraisal
 
 
Westin Memphis (No. 12)
 
 
The appraisal for the Mortgaged Property did not separately value the parking
garage property; however, the income/expenses attributable to the parking garage
property were included in net operating income, which was utilized to conclude
the appraised value of the collateral.

 
 
C-10

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF OFFICER’S CERTIFICATE
 
Citigroup Global Markets Realty Corp. (“Seller”) hereby certifies as follows:
 
 
1.
All of the representations and warranties (except as set forth on Exhibit C) of
the Seller under the Mortgage Loan Purchase Agreement, dated as of April 1, 2013
(the “Agreement”), between Citigroup Commercial Mortgage Securities Inc. and
Seller, are true and correct in all material respects on and as of the date
hereof (or as of such other date as of which such representation is made under
the terms of Exhibit B to the Agreement) with the same force and effect as if
made on and as of the date hereof (or as of such other date as of which such
representation is made under the terms of Exhibit B to the Agreement).

 
 
2.
The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 
 
3.
Neither the Prospectus, dated April 10, 2013, as supplemented by the Prospectus
Supplement, dated April 16, 2013 (collectively, the “Prospectus”), relating to
the offering of the Class A-1, Class A-2, Class A-3, Class A-4, Class A-AB,
Class X-A, Class A-S, Class B and Class C Certificates, nor the Offering
Circular, dated April 16, 2013 (the “Offering Circular”), relating to the
offering of the Class X-B, Class D, Class E, Class F, Class G and Class R
Certificates, in the case of the Prospectus and the Prospectus Supplement, as of
the date of the Prospectus Supplement or as of the date hereof, or the Offering
Circular, as of the date thereof or as of the date hereof, included or includes
any untrue statement of a material fact relating to the Mortgage Loans, the
related Mortgaged Properties and/or the Seller or omitted or omits to state
therein a material fact relating to the Mortgage Loans, the related Mortgaged
Properties and/or the Seller required to be stated therein or necessary in order
to make the statements therein relating to the Mortgage Loans, the related
Mortgaged Properties and/or the Seller, in the light of the circumstances under
which they were made, not misleading.

 
Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Indemnification Agreement.
 
[SIGNATURE APPEARS ON THE FOLLOWING PAGE]
 
 
D-1

--------------------------------------------------------------------------------

 
 
Certified this 30th day of April, 2013.
 

 
CITIGROUP GLOBAL MARKETS REALTY CORP.
 
 
 
 
By:
        Name:          Title:             

 
 
D-2

--------------------------------------------------------------------------------

 